Exhibt 10.1
 


LOAN AND SECURITY AGREEMENT
 




Among


ANCHOR FUNDING SERVICES, LLC


As Borrower


EACH OF THE FINANCIAL INSTITUTIONS
SIGNATORY HERETO,


As Lenders,


and


TEXTRON FINANCIAL CORPORATION,


As Agent






Dated as of November 21, 2008
 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
 

 
Page
    ARTICLE I - LOANS, RENEWAL AND TERMINATION
1

  1.1Credit Facility.
18
  1.2Borrowing Procedures.
19
  1.3Interest.
21
  1.4Charges to Loan Account.
22
  1.5Allocation of Payments; Pro Rata Treatment and Limit of Interest.
22
  1.6Renewal and Termination.
23
  1.7Payments by Borrower.
24
  1.8Sharing of Payments.
24
  1.9Taxes.
24
ARTICLE II - FEES
27
  2.1Closing Date Fees.
27
  2.2Unused Line Fee.
27
  2.3Field Examination Fee.
27
  2.4Wire Transfer Fee.
27
  2.5Collateral Management Fee.
27
  2.6Costs and Expenses.
27
  2.7Early Termination Fee
28
 ARTICLE III - GRANT OF SECURITY INTEREST
28
  3.1Grant of Security Interest.
28
  3.2Continued Priority of Security Interest.
28
ARTICLE IV - REPRESENTATIONS, WARRANTIES AND COVENANTS APPLICABLE TO PURCHASED
ACCOUNTS AND RECEIVABLES COLLATERAL.
30
  4.1Bona Fide Accounts.
30
  4.2Good Title; No Existing Encumbrances.
30 
  4.3Right to Assign; No Further Encumbrances.
30
  4.4Collateral Account.
30
  4.5Power of Attorney
31
 
4.6Purchased Accounts
31
ARTICLE V - PROCEEDS OF COLLATERAL AND COLLECTIONS
34
  5.1Borrower's Proceeds of Collateral.
34
  5.2Collection of Collateral.
34

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)

 

ARTICLE VI - GENERAL REPRESENTATIONS AND WARRANTIES
35
  6.1Existence, Power and Authority; Affiliates of Borrower.
35
  6.2Compliance with Other Agreements and Applicable Law.
36
  6.3Absence of Litigation.
36
  6.4Taxes and Returns.
36
  6.5Lien Priority and Nature of Certain Collateral.
36
  6.6Executive Office.
37
  6.7Financial Statements.
37
  6.8Environmental Compliance.
37
  6.9Proprietary Rights.
37
  6.10Trade Names.
38
  6.11Employee Relations.
38
  6.12Employee Pension Benefit Plans.
38
  6.13Bank Accounts.
38
  6.14Sanctioned Persons; Sanctioned Countries.
38
 
6.15Accuracy and Completeness of Information.
38
 
6.16Software License Compliance.
38
  6.17Survival of Warranties; Cumulative.
38
  6.18Anti-Terrorism Laws.
39
  6.19Licenses and Permits.
40
ARTICLE VII - AFFIRMATIVE COVENANTS
40
  7.1Financial Statements.
40
  7.2Books and Records.
41
  7.3Additional Documentation.
41
  7.4Existence, Name, Organization and Executive Office.
41
  7.5Compliance with Laws and Taxes.
41
 
7.6Performance of Obligations.
42
 
7.7Reporting as to Revenues, Receivables Collateral.
42
 
7.8Over-Advance.
43
 
7.9Breach or Default.
43
 
7.10Maintenance of Assets.
43
 
7.11Insurance.
44

 
 
 

--------------------------------------------------------------------------------

 
 


TABLE OF CONTENTS
(continued)
 
 

  7.12Use of Proceeds.
44
  7.13Disclosure.
44
  7.14Further Assurances.
44
  7.15Brokerage Commissions.
44
  7.16Factoring Documentation.
45
 
7.17Additional Covenants.
45
ARTICLE VIII - NEGATIVE COVENANTS
45
  8.1Business, Management and Organization.
45
  8.2Disposition of Assets.
45
  8.3Loans and Guarantees.
45
  8.4Investments.
45
  8.5Distributions and Salaries.
45
  8.6Financial Covenants.
46
  8.7Change of Control
47
  8.8Limitation on Indebtedness for Money Borrowed.
47
 
8.9Mergers; Consolidations; Acquisitions.
47
  8.10Subsidiaries.
47
  8.11Fiscal Year.
47
  8.12Affiliate Transactions.
47
 
8.13Subordinated Indebtedness.
47
  8.14Credit Guidelines.
47
  8.15Purchased Accounts Covenants.
47
  8.16Anti-Terrorism Laws.
47
  8.17Sanctioned Persons.
48
ARTICLE IX - CONDITIONS PRECEDENT
48
  9.1Initial Credit.
48
  9.2Initial and Subsequent Credit.
50
ARTICLE X - EVENTS OF DEFAULT; REMEDIES
50
  10.1Events of Default.
50
  10.2Remedies.
51
ARTICLE XI - AGENT
52
  11.1Appointment of Agent.
52

 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
 

  11.2Nature of Duties of Agent.
53
  11.3Lack of Reliance on Agent.
53
  11.4Certain Rights of Agent.
53
  11.5Reliance by Agent.
54
  11.6Indemnification of Agent.
54
  11.7Agent in its Individual Capacity.
54
  11.8Holders of Revolving Notes.
54
  11.9[Reserved].
54
  11.10Collateral Matters.
55
  11.11Actions with Respect to Defaults.
57
  11.12Delivery of Information.
57
  11.13No Reliance on Agent's Customer Identification Program.
57
  11.14USA Patriot Act.
57
  11.15Non-Consenting Lender.
57
ARTICLE XII - JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; AND GOVERNING LAW
58
  12.1Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.
58
  12.2Waiver of Certain Claims and Counterclaims.
58
  12.3Indemnification.
58
ARTICLE XIII - MISCELLANEOUS
59
  13.1Power of Attorney.
59
  13.2Outstanding Loan Balance.
59
  13.3Entire Agreement, Successors and Assigns and Course of Dealing.
59
  13.4Assignments and Participations.
59
  13.5Amendments, Etc.
62
  13.6Notices.
62
  13.7Expenses.
63
  13.8Assignment of Purchased Accounts.
63
  13.9Binding Effect; Severability.
63
  13.10Final Agreement.
63
  13.11Counterparts.
64
 
13.12Captions.
64
 
13.13[Reserved].
64
 
13.1Information.
64
  13.15Nonliability of Agent and Lenders.
65
  13.16Independent Nature of Lenders' Rights.
65
  13.17Maximum Rate.
65
  13.18Right of Setoff.
65

 
 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBITS AND SCHEDULES
 
EXHIBITS
 
Exhibit A
Form of Borrowing Base Certificate
Exhibit B
Form of Assignment and Acceptance
Exhibit C
Form of Revolving Note
Exhibit D
Form of Factoring Documentation
Exhibit E
Credit Guidelines
Exhibit F
Form of Covenant Compliance Certificate
Exhibit G
Collateral Locations
Exhibit H
Receivables Collateral; Purchased Accounts
SCHEDULES
Schedule R
Lenders and Revolving Credit Commitment Percentages
Schedule 3.2(e)
Commercial Tort Claims
Schedule 6.1(a)
Organization; Qualification
Schedule 6.1(c)
Borrower's Affiliates
Schedule 6.1(d)
Capitalization
Schedule 6.2
Defaults
Schedule 6.3
Litigation
Schedule 6.4
Taxes and Returns
Schedule 6.5(a)
Permitted Liens
Schedule 6.5(b)
Title
Schedule 6.5(c)
Inventory
Schedule 6.5(d)
Equipment
Schedule 6.5(e)
Real Property
Schedule 6.5(f)
Corporate and Fictitious Names
Schedule 6.9
Proprietary Rights
Schedule 6.10
Trade Names
Schedule 6.11
Employee Relations
Schedule 6.13
Bank Accounts
Schedule 6.19
Licenses and Permits
Schedule 8.8
Permitted Indebtedness
       


 
 

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT
 
Dated as of November 21, 2008
 
ANCHOR FUNDING SERVICES, LLC, a North Carolina limited liability company (the
"Borrower"), each of the financial institutions identified as Lenders on the
signature pages hereto (together with each of their successors and assigns,
referred to collectively as "Lenders" and each individually as a "Lender"), and
TEXTRON FINANCIAL CORPORATION, a Delaware corporation ("Textron"), acting in the
manner and to the extent described in Article XI (in such capacity, "Agent"),
agree as follows:
 
DEFINITIONS
 
As used in this Agreement:
 
"Acceptance Date" means, as to any particular Assignment and Acceptance, the
date specified as the effective date in such Assignment and Acceptance.
 
"Account" or "Accounts" means all now owned or hereafter acquired right, title
and interest in all accounts, as such term is defined in the UCC, and any and
all supporting obligations with respect to any of the foregoing.
 
"Account Debtor" means a Person who is obligated to pay in respect of a
Purchased Account.
 
"Additional Documents" has the meaning given to such term in Section 3.2(d).
 
"Adjusted Tangible Net Worth" means, with respect to Borrower, on a consolidated
basis (a) stockholder's equity determined in accordance with GAAP, plus (b) the
outstanding principal balance of Subordinated Indebtedness, minus (c) Intangible
Assets including but not limited to all unamortized debt discount and expense,
unamortized research and development expense, unamortized deferred charges,
goodwill, intellectual property, unamortized excess cost of invest­ments in
subsidiaries over equity at dates of acquisition, deferred taxes, deferred
financing costs and all similar items which should properly be treated as
intangibles in accordance with GAAP, minus (d) all loans or advances to
Affiliates of Borrower.
 
"Affiliate" means, with respect to a Person, (a) any partner, officer,
shareholder or member (if holding more than ten percent (10%) of the outstanding
interest in such Person), director or managing agent of such Person, and (b) any
other Person (other than a Subsidiary) that, (i) directly or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, such given Person, (ii) directly or indirectly beneficially owns
or holds ten percent (10%) or more of any class of voting stock or membership or
other voting interest of such Person or any Subsidiary of such Person, or (iii)
ten percent (10%) or more of the voting stock or membership or other voting
interest of which is directly or indirectly beneficially owned or held by such
Person or a Subsidiary of such Person.  The term "control" means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities or membership or other voting interest, by contract or otherwise.
 
 
1

--------------------------------------------------------------------------------

 
 
 
"Agent" has the meaning given to such term in the preamble of this Agreement.
 
"Agent Advances" has the meaning given to such term in Section 1.2(b)(vi).
 
"Agreement" means this Loan and Security Agreement, including all Schedules,
Exhibits and other attachments hereto, as the same may be amended, restated,
supplemented, extended or otherwise modified from time to time.
 
"Agreement Date" means the date as of which this Agreement is dated.
 
"Anti-Terrorism Law" means, collectively, the Patriot Act, Executive Order No.
13224 or any other statute, regulation, executive order, or other law pertaining
to the prevention of future acts of terrorism or money laundering, in each case
as such law may be amended from time to time.
 
"Applicable Law" means all applicable provisions of constitutions, statutes,
rules, regulations and orders of governmental bodies and orders and decrees of
courts and arbitrators.
 
"Applicable Margin" means four percent (4.0%).
 
"Approved Assignee" means any Lender, an Affiliate of a Lender or an Approved
Fund.
 
"Approved Fund" means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
"Asset Disposition" means the disposition of any asset of Borrower or any of its
Subsidiaries.
 
"Assignment and Acceptance" means an Assignment and Acceptance substantially in
the form of Exhibit B.
 
"Availability" means at any time (a) the amount of the Borrowing Base at such
time minus (b) the aggregate principal amount of Revolving Loan Advances at such
time.
 
"Average Monthly Purchased Accounts Turnover" means the average of the Monthly
Purchased Accounts Turnover for any applicable period.
 
"Bankruptcy Code" means the United States Bankruptcy Code, as in effect from
time to time.
 
"Board" means the duly elected and serving members of the Board of Managers of
Borrower.
 
"Borrower" has the meaning given to such term in the preamble of this Agreement.
 
"Borrowing" means a borrowing of Revolving Loan Advances made on the same day by
the Lenders (or Agent on behalf thereof), or by Agent in the case of an Agent
Advance.
 
 
2

--------------------------------------------------------------------------------

 
 
 
"Borrowing Base" means, with respect to Borrower, an amount in dollars equal to
the lesser of (a) the Revolving Credit Limit, or (b) up to eighty-five percent
(85%) of the net amount of Eligible Factored Accounts, minus (c) any Reserves.
 
"Borrowing Base Certificate" means the Borrowing Base Certificate referred to in
Section 1.2 in the form attached hereto as Exhibit A.
 
"Business Day" means any day other than a Saturday, Sunday or other day on which
banks in Providence, Rhode Island are authorized or required to close.
 
"Capital Expenditures" means the aggregate of all expenditures made and
liabilities incurred that, in accordance with GAAP, are required to be included
in or reflected by the property, plant, equipment or similar fixed assets
accounts.
 
"Capitalized Lease" means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
"Cash Concentration Account" means a deposit account established and maintained
by Borrower over which Agent, for itself and for the benefit of the Lender
Group, has "control" (as that term is used in Article 9 of the UCC), pursuant to
the terms of a Deposit Account Control Agreement.
 
"Cash Equivalents" mean: (a) marketable obligations issued or unconditionally
guaranteed by, and backed by the full faith and credit of, the United States
government, maturing within 12 months of the date of acquisition; (b)
certificates of deposit, time deposits and bankers' acceptances maturing within
12 months of the date of acquisition, and overnight bank deposits, in each case
which are issued by a commercial bank organized under the laws of the United
States or any state or district thereof, rated A-1 (or better) by S&P or P-1 (or
better) by Moody's at the time of acquisition, and (unless issued by a Lender)
not subject to offset rights; (c) repurchase obligations with a term of not more
than 30 days for underlying investments of the types described in clauses (a)
and (b) entered into with any bank meeting the qualifications specified in
clause (b); (d) commercial paper rated A-1 (or better) by S&P or P-1 (or better)
by Moody's, and maturing within nine months of the date of acquisition; and (e)
shares of any money market fund that has substantially all of its assets
invested continuously in the types of investments referred to above, has net
assets of at least $500,000,000 and has the highest rating obtainable from
either Moody's or S&P.
 
"Change of Control" means the occurrence of any of the following events:  (i)
the sale or transfer of all or substantially all of the assets of Borrower as an
entirety to any person or related group of persons other than an Affiliate or
Affiliates of Borrower; (ii) Parent shall cease to own at least fifty-one
percent (51%) of the issued and outstanding membership interests of Borrower;
(iii) Brad Bernstein shall cease to be an officer of Borrower or his replacement
is not acceptable to Agent in its sole discretion; or (iv) Borrower is
liquidated, dissolved, or adopts a plan of liquidation pursuant to the
Bankruptcy Code or any other bankruptcy law.
 
"Closing Date" means the date of the funding of an initial Loan under this
Agreement.
 
"Closing Fee" has the meaning given to such term in Section 2.1(b).
 
 
3

--------------------------------------------------------------------------------

 
 
 
"Collateral" means all of Borrower's assets, including, without limitation, all
of the following property and interests in property of Borrower, wherever
located and whether now or hereafter existing or now owned or hereafter acquired
or arising: (i) all Receivables Collateral; (ii) all Inventory; (iii) all
Equipment; (iv) all Contract Rights; (v) all General Intangibles and Proprietary
Rights; (vi) all Investment Property; (vii) each Deposit Account and all
certificates of deposit maintained with a bank, savings and loan association,
credit union or like organization, other than an account evidenced by a
certificate of deposit that is an instrument under the UCC; (viii) all goods,
services and other property, whether or not delivered, (a) the sale, rendition
or lease of which gives or purports to give rise to any Receivables Collateral,
including, but not limited to, all merchandise returned or rejected by or
repossessed from Sellers, or (b) securing any Receivables Collateral, including,
without limitation, all rights as an unpaid vendor or lienor (including, without
limitation, stoppage in transit, replevin and reclamation) with respect to such
goods and other property; (ix) all mortgages, deeds to secure debt and deeds of
trust on real or personal property, guaranties, leases, security agreements, and
other agreements and property which secure or relate to any Receivables
Collateral or other Collateral (including the Purchased Accounts), or are
acquired for the purpose of securing and enforcing any item thereof; (x) all
documents of title, policies and certificates of insurance, securities, chattel
paper (including electronic chattel paper and tangible chattel paper) and other
documents and instruments; (xi) all other goods and personal property, whether
tangible or intangible, wherever located, including money, supporting
obligations, letters of credit and each Letter-of-credit right; (xii) all files,
correspondence, computer programs, tapes, discs and related data processing
software which contain information identifying or pertaining to any of the
Receivables Collateral, or any Account Debtor, or showing the amounts thereof or
payments thereon or otherwise necessary or helpful in the realization thereon or
the collection thereof; (xiii) any "commercial tort claims" as that term is
defined in the UCC, as set forth on Schedule 3.2(e); (xiv) all Purchased
Accounts and Factoring Documentation (and the rights of Borrower to payments
thereunder), and (xv) any and all products and proceeds of the foregoing
(including, but not limited to, any claim to any item referred to in this
definition, and any claim against any third party for loss of, damage to or
destruction of any or all of, the Collateral or for proceeds payable under, or
unearned premiums with respect to, policies of insurance) in whatever form,
including, but not limited to, cash, negotiable instruments and other
instruments for the payment of money, chattel paper, security agreements and
other documents.
 
"Collateral Locations" shall mean the Executive Office and those additional
locations, if any, of Borrower set forth and described on Exhibit G.
 
"Commitment", as applied to any Lender, means the Revolving Credit Commitment of
such Lender.
 
"Contract Rights" means any rights under contracts not yet earned by performance
and not evidenced by an instrument or chattel paper.
 
"Covenant Compliance Certificate" has the meaning given to such term in
Section 7.1.
 
"Credit Facility" means the total revolving credit facility established under
this Agreement in an aggregate amount outstanding at any one time not to exceed
the Maximum Credit.
 
 
4

--------------------------------------------------------------------------------

 
 
 
"Credit Guidelines" means Borrower's customary credit and underwriting
guidelines as of the date hereof as set forth in Borrower's credit and
underwriting guidelines manual, a copy of which is attached as Exhibit E, as
such guidelines are amended from time to time, provided that such amendments
have been approved by Agent in writing in accordance with Section 8.14.
 
"Credit Support Document" means each Guaranty, and any letter of credit or other
undertaking of any Guarantor or other party in favor of Agent relating to the
Obligations.
 
"Default" means an event or condition the occurrence of which would, with the
lapse of time or the giving of notice, or both, become an Event of Default.
 
"Defaulting Lender" has the meaning given to such term in Section 1.2(b)(iii).
 
"Deposit Account" has the meaning given to such term in the UCC.
 
"Deposit Account Control Agreement" means a Deposit Account Control Agreement
among Borrower, Agent and Wachovia Bank, National Association, pursuant to which
Agent shall have been granted a first priority lien and security interest in the
deposit account more particularly described therein.
 
"Dollar" and "$" means freely transferable United States dollars.
 
"Early Termination Fee" means the fee referred to in Section 2.7.
 
"East Coast Time" means the time in Providence, Rhode Island.
 
"EBITDA" means, for any period, the sum of the amounts for such period of
consolidated (a) Net Income of Parent and its Subsidiaries, (b) Interest Expense
of Parent and its Subsidiaries, (c) Taxes imposed on Borrower, and (d) the
amount of all depreciation and amortization allowances and other non-cash
expenses of Parent and its Subsidiaries (but excluding allowances for bad debt
and provision for losses).
 
"Eligible Assignee" means (a) an Approved Assignee or (b) any other Person
(i) that is a commercial bank, finance company, insurance company or other
financial institution or fund and that, in the ordinary course of business,
extends credit of the type contemplated herein; (ii) whose becoming an assignee
would not constitute a prohibited transaction under Section 4975 of the Internal
Revenue Code or Section 406 of ERISA; (iii) that is organized under the laws of
the United States or any State thereof; and (iv) that has capital in excess of
$1,000,000,000, provided, however, that "Eligible Assignee" shall not include
the Obligors, or any of the Obligors' Affiliates, financial sponsors or
Subsidiaries.
 
 
5

--------------------------------------------------------------------------------

 
 
 
"Eligible Factored Accounts" shall mean that portion of the Receivables
Collateral consisting of Purchased Accounts actually owing to Borrower, as
assignee of the Seller of such Purchased Accounts, by Account Debtors, subject
to no known counterclaim, defense, setoff or deduction (other than setoff rights
of the Government in the case of Government Purchased Accounts), excluding,
however, in any event, but without limitation, any Purchased Account: (i) as to
which Borrower is not in compliance with the provisions of Section 4.6 hereof;
(ii) for which the Account Debtor has not remitted full payment to the Borrower
within ninety (90) days past the date of purchase under any Factoring Agreement;
(iii) which is owing by any Account Debtor which is an Affiliate of the Seller
thereof, Borrower, any Subsidiary, any subsidiary of such Seller or any
shareholders, directors or officers of such Seller, Borrower, any Subsidiary or
any subsidiary of such Seller or is a Sanctioned Person; (iv) except as provided
in Section 4.6, the assignment of which is subject to any requirements set forth
in any Assignment of Claims Acts, unless such requirements have been satisfied
in all respects to Agent's satisfaction; (v) which are Purchased Accounts then
outstanding purchased from any one Seller that exceed 10% in the aggregate of
all Eligible Factored Accounts, to the extent of such excess, unless otherwise
approved by Agent; (vi) which is then owing by any single Account Debtor that
would cause the total Eligible Factored Accounts then owing by such Account
Debtor to exceed five percent (5%) of all Eligible Factored Accounts, to the
extent of such excess, , unless otherwise approved by Agent; (vii) which is
owing by an Account Debtor located outside the United States (other than
Canada), unless it is secured by an irrevocable letter of credit, which letter
of credit shall have been confirmed by a financial institution acceptable to
Agent and shall be in form and substance acceptable to Agent and pledged to the
Agent, for the ratable benefit of Lenders, and otherwise is payable in full in
United States Dollars; (viii) which by its terms or by law may not be assigned
or subjected to a Lien; (ix) as to which the services giving rise to such
account have not been fully performed; (x) as to which any portion thereof is
owing to any Person other than Borrower, as assignee of a Seller, whether as a
result of a sale by Borrower of a participation in such account or otherwise,
but only to the extent of such portion; (xi) which is the subject of a known
contra-account because the Account Debtor under such Account is also Borrower's
or the applicable Seller's creditor or supplier, to the extent of such
contra-account; (xii) which is subject to any customer reserve or escrow, to the
extent thereof; or (xiii) which has otherwise been excluded by Agent, which it
reserves the right to do, in its sole discretion, for purposes hereof.
 
"Environmental Laws" means all federal, state, local and foreign laws now or
hereafter in effect relating to pollution or protection of the environment,
including laws relating to emissions, discharges, releases or threatened
releases of pollutants, contaminants, chemicals, or industrial, toxic or
hazardous substances or wastes into the environment (including, without
limitation, ambient air, surface water, ground water, or land), or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, removal, transport, or handling of pollutants, contaminants,
chemicals, or industrial, toxic or hazardous substances or wastes, and all
regulations, notices or demand letters issued, entered, promulgated or approved
thereunder.
 
"Equipment" has the meaning given to such term in the UCC.
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.
 
"Event of Default" means an event described in Section 10.1.
 
"Excluded Taxes" has the meaning given to such term in Section 1.9.
 
"Executive Order No. 13224" means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
 
 
6

--------------------------------------------------------------------------------

 
 
"Factoring Agreements" shall mean, collectively, all factoring agreements,
factoring and security agreements, assignments of accounts, agreements for the
sale and assignment of accounts or billings and any other agreements pertaining
to the purchase of accounts to which Borrower is a party with any Seller and
pursuant to which Borrower purchases the accounts of any Seller.  "Factoring
Agreement" shall mean, individually, any of the foregoing.
 
"Factoring Documentation" shall mean, collectively, all Factoring Agreements,
all powers of attorney executed by any Seller in favor of Borrower in connection
with any factoring arrangement between such Seller and Borrower, all financing
statements between Borrower, as secured party, and any Seller, as debtor, filed
in connection with any such factoring arrangements, all guarantees of any such
factoring arrangements, all agreements, instruments, certificates, invoices,
promissory notes, chattel paper, bills of lading and other documents evidencing
or pertaining to any and all accounts which are factored pursuant to such
factoring arrangement and all other documentation relating to any such factoring
arrangement.
 
"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum equal, for each day during such period, to the weighted average of the
rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal Funds brokers of recognized
standing selected by it.
 
"Financing Statements" has the meaning given to such term in the UCC.
 
"Fiscal Quarter" means a fiscal quarter of any Fiscal Year.
 
"Fiscal Year" means the fiscal year of Borrower that ends on the last day of
December of each year.
 
"Fixed Charge Coverage Ratio" means, for any period, the ratio of (i) EBITDA
minus Unfunded Capital Expenditures minus taxes actually paid by Borrower in
cash minus distributions and dividends paid by Borrower in cash to (ii) Interest
Expense of Parent and its Subsidiaries, plus scheduled principal payments on
Indebtedness for Money Borrowed (other than payments on Revolving Loan Advances)
made by Borrower, in each case for such period.
 
"Foreign Lender" means any Lender that is not a United States person, as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code.
 
"Fund" means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
"GAAP" means generally accepted accounting principles consistently applied and
maintained throughout the period indicated and, when used with reference to
Borrower or any Subsidiary of Borrower, consistent with the prior financial
practices of Borrower.
 
"General Intangibles" has the meaning given to such term in the UCC.
 
 
7

--------------------------------------------------------------------------------

 
 
"Government" shall mean the government of the United States or any political
subdivision thereof, including, without limitation, any state, county or
municipality thereof, together with any department, agency or instrumentality of
any thereof.
 
"Governmental Approvals" means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
governmental bodies, whether federal, state, local or foreign national or
provincial and all agencies thereof.
 
"Governmental Authority" means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.
 
"Government Purchased Accounts" shall mean Purchased Accounts as to which the
Government is the Account Debtor.
 
"Guarantor" or "Guarantors" means Parent, Brad Bernstein, Morry Rubin (or with
respect to Brad Bernstein and Morry Rubin, a replacement Guarantor is acceptable
to Agent in its sole discretion),  and each other Person guaranteeing to Agent,
for the benefit of the Lender Group, all or part of the Obligations.
 
"Guaranty" or "Guaranties" means each of (a) that certain Limited Guaranty and
that certain Validity Guaranty executed and delivered by Brad Bernstein,
(b) that certain Limited Guaranty and that certain Validity Guaranty executed
and delivered by  and Morry Rubin, (c) that certain Unlimited Guaranty executed
and delivered by Parent, and (d) any other guaranty executed and delivered by a
Guarantor, in each case in favor of Agent, for the benefit of the Lender Group,
in each case in form and substance satisfactory to Agent.
 
"Highest Lawful Rate" means, at any given time during which any Obligations
shall be outstanding hereunder, the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness under this Agreement, under the laws of
the State of Rhode Island (or the law of any other jurisdiction whose laws may
be mandatorily applicable notwithstanding other provisions of this Agreement and
the other Loan Documents), or under applicable federal laws that may presently
or hereafter be in effect and which allow a higher maximum nonusurious interest
rate than under the State of Rhode Island or such other jurisdiction's law, in
any case after taking into account, to the extent permitted by applicable law,
any and all relevant payments or charges under this Agreement and any other Loan
Documents executed in connection herewith, and any available exemptions,
exceptions and exclusions.
 
"Indebtedness" of any Person means, without duplication, all Liabilities of such
Person, and to the extent not otherwise included in Liabilities, the following:
(a) all obligations for Money Borrowed or for the deferred purchase price of
property or services, (b) all obligations (including, during the noncancellable
term of any lease in the nature of a title retention agreement, all future
payment obligations under such lease discounted to their present value in
accordance with GAAP) secured by any Lien to which any property or asset owned
or held by such Person is subject, whether or not the obligation secured thereby
shall have been assumed by such Person, (c) all obligations of other Persons
which such Person has guaranteed, including, but not limited to, all obligations
of such Person consisting of recourse liability with respect to accounts
receivable sold or otherwise disposed of by such Person, and (d) in the case of
Borrower (without duplication) all Obligations under the Loan Documents.
 
 
8

--------------------------------------------------------------------------------

 
 
 
"Initial Term" means the three (3) year period commencing on the Agreement Date.
 
"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.
 
"Installment" means, with respect to any obligation, each installment of rent
under, or payment of (or in the nature of) principal of, such obligation that is
stated or scheduled (in accordance with the terms of such obligation) to be due
and payable.
 
"Intangible Assets" means, with respect to any Person, that portion of the book
value of all of such Person's assets that would be treated as intangibles under
GAAP.
 
"Interest Expense" means for any period as determined in conformity with GAAP,
total interest expense, whether paid or accrued or due (including without
limitation, in respect of the Loans and Subordinated Indebtedness, if any) and
payable, including without limitation, the interest component of Capital Lease
obligations for such period, all bank fees, and net costs under interest rate
contracts.
 
"Interest Rate" means the LIBOR Rate, plus the Applicable Margin.
 
"Interested Party" means any employee, agent, owner, partner, member, or
shareholder of Borrower.
 
"Internal Revenue Code" means the Internal Revenue Code of 1986, as in effect
from time to time.
 
"Inventory" has the meaning given to such term in the UCC.
 
"Investment" means, with respect to any Person; (a) the acquisition or ownership
by such Person of any share of capital stock, evidence of Indebtedness (which
shall not include funds on deposit in demand deposit accounts) or other security
issued by any other Person, (b) any loan, advance or extension of credit to, or
contribution to the capital of, any other Person, excluding advances to
employees in the ordinary course of business for business expenses, (c) the
obligations of any other Person that are guaranteed by such Person, (d) any
other investment in any other Person, and (e) any commitment or option to make
any of the investments listed in clauses (a) through (d) above.
 
"Investment Property" has the meaning given to such term in the UCC.
 
"Lender" and "Lenders" have the respective meanings given to such terms in the
preamble of this Agreement.
 
"Lender Group" means the Agent and each Lender.
 
 
9

--------------------------------------------------------------------------------

 
 
 
"Letter-of-credit right" has the meaning given to such term in the UCC.
 
"Leverage Ratio" means, as of the last day of each calendar month, the ratio of
(a) (i) Indebtedness of Parent and its Subsidiaries as of such day on a
consolidated basis, minus (ii) Subordinated Indebtedness, if any, of Borrower as
of such day to (b) (i) Adjusted Tangible Net Worth of Parent and its
Subsidiaries as of such day  on a consolidated basis, plus (ii) Subordinated
Indebtedness of Borrower as of such day.
 
"Liabilities" of any Person means all items (except for items of capital stock,
additional paid-in capital or retained earnings, or of general contingency or
deferred tax reserves) which in accordance with GAAP would be included in
determining total liabilities as shown on the liability side of a balance sheet
of such Person as at the date as of which Liabilities are to be determined.
 
"LIBOR Rate" means as of any date of determination during a calendar month, that
rate for deposits in Dollars for a 30-day period which appears on Telerate page
3750 as of 11:00 a.m. (London time) on the first day of such calendar month.  If
for any reason such rate is not available, the LIBOR Rate shall be the rate
appearing on Reuters Screen LIBO Page as the London Interbank offered rate for
deposits in Dollars at approximately 11:00 a.m. (London Time) on the first day
of such calendar month for a 30-day period; provided, however, if more than one
rate is specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates.  If for any reason none of the foregoing
rates is available, the LIBOR Rate shall be the rate determined by Agent as the
rate of interest at which Dollar deposits would be offered by the London branch
of a major U.S. bank to major banks in the offshore Dollar market at their
request at or about 11:00 a.m. (London Time) on the first day of such calendar
month for a 30-day period.  Each determination by Agent of the LIBOR Rate shall,
in the absence of any manifest error, be conclusive.
 
"Lien" as applied to the property of Borrower or any Person means: (a) any
mortgage, deed to secure debt, deed of trust, lien, pledge, charge, lease
constituting a Capitalized Lease, conditional sale or other title retention
agreement, or other security interest, security title or encumbrance of any kind
in respect of any property of such Person, or upon the income or profits
therefrom, (b) any arrangement, express or implied, under which any property of
such Person is transferred, sequestered or otherwise identified for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to the payment of the general, unsecured creditors
of such Person, and (c) the filing of, or any agreement to give, any financing
statement under the UCC or its equivalent in any jurisdiction, excluding
informational financing statements relating to property leased by such Person.
 
"Loan Documents" means collectively this Agreement, any Revolving Notes, the
Security Documents, the Credit Support Documents, and each other instrument,
agreement or document executed by Borrower, any Guarantor, or any other Person
in connection with this Agreement, whether prior to, on or after the Agreement
Date.
 
"Loans" means, individually and collectively, a Revolving Loan Advance.
 
 
10

--------------------------------------------------------------------------------

 
 
 
"Materially Adverse Effect" means a material adverse effect on (a) the business,
assets, properties, financial condition, contingent liabilities or material
agreements of Borrower and its Subsidiaries taken as a whole, (b) the value of
the Collateral, (c) the Security Interest or the priority of the Security
Interest, (d) the respective ability of Borrower or any other obligor to perform
any material obligations under this Agreement or any other Loan Document, or
(e) the rights of or benefits available to the Lender Group under, or the
validity or enforceability of, any Loan Document.
 
"Maximum Credit" means the amount of $5,000,000; provided that Borrower may
request that Agent and Lenders increase the Maximum Credit in two (2) increments
of $5,000,000 each up to an amount not to exceed $15,000,000, which increases
shall be requested by Borrower's delivery to Agent in respect of each such
increase a Maximum Credit Increase Notice; and such increase shall be effective
as of the effective date indicated in a conforming Maximum Credit Increase
Notice unless prior to such proposed effective date Agent shall notify Borrower
that Agent has determined that the Maximum Credit Increase Conditions are not
satisfied.
 
"Maximum Credit Increase Conditions" means as of any date of determination:
(a) no Default or Event of Default exists; (b) the Credit Guidelines have not
been materially amended or modified without Agent's written consent; (c) Agent's
determination that Borrower's provision of factoring services and the Factoring
Documentation complies with the Credit Guidelines in all material respects; and
(d) Agent shall have completed a satisfactory field examination of Borrower's
books, records, Factoring Documentation, and such other matters as Agent may
reasonably determine, within the last 60 days.
 
"Maximum Credit Increase Notice" means a written notice delivered to Agent
requesting an increase in the Maximum Credit in the amount of $5,000,000 which
notice shall designate an effective date for such increase that is no sooner
than ten (10) Business Days from the date of such notice and include a
certification from senior officers of Borrower that each of the Maximum Credit
Increase Conditions is satisfied.
 
"Money Borrowed" means, as applied to Indebtedness, (a) Indebtedness for money
borrowed, (b) Indebtedness, whether or not in any such case the same was for
money borrowed, (i) represented by notes payable, and drafts accepted, that
represent extensions of credit, (ii) constituting obligations evidenced by
bonds, debentures, notes or similar instruments, or (iii) upon which interest
charges are customarily paid or that was issued or assumed as full or partial
payment for property (other than trade credit that is incurred in the ordinary
course of business), (c) Indebtedness that constitutes a Capitalized Lease, and
(d) Indebtedness that is such by virtue of clause (c) of the definition thereof,
but only to the extent that the obligations guaranteed are obligations that
would constitute Indebtedness for Money Borrowed.
 
"Monthly Purchased Accounts Turnover" means the number of days determined by
multiplying the number of days in the applicable month by a fraction, the
numerator of which is equal to the average of the unpaid balance of Purchased
Accounts outstanding on the first day of such month and on the last day of such
month, and the denominator of which is equal to the aggregate collections on all
Purchased Accounts in such month.
 
 
11

--------------------------------------------------------------------------------

 
 
"Net Income" means, as to any Person, the net income (or net loss) of such
Person for the period in question after giving effect to deduction of or
provision for all operating expenses, all taxes and reserves (including reserves
for deferred taxes) and all other proper deductions, all determined in
accordance with GAAP, provided that there shall be excluded: (a) the net income
(or net loss) of any Person accrued prior to the date it becomes a Subsidiary
of, or is merged into or consolidated with, the Person whose Net Income is being
determined or a Subsidiary of such Person, (b) the net income (or net loss) of
any Person in which the Person whose Net Income is being determined or any
Subsidiary of such Person has an ownership interest, except, in the case of net
income, to the extent that any such income has actually been received by such
Person or such Subsidiary in the form of cash dividends or similar
distributions, (c) any restoration of any contingency reserve, except to the
extent that provision for such reserve was made out of income during such
period, (d) any net gains or losses on the sale or other disposition, not in the
ordinary course of business, of Investments, business units and other capital
assets, provided that there shall also be excluded any related charges for taxes
thereon, (e) any net gain arising from the collection of the proceeds of any
insurance policy, (f) any write-up of any asset, and (g) any other extraordinary
item (as determined by GAAP).
 
"Net Proceeds" means proceeds received by Borrower or any of its Subsidiaries in
cash from any Asset Disposition (including, without limitation, payments under
notes or other debt securities received in connection with any Asset
Disposition), net of: (a) the transaction costs, fees and expenses of such sale,
lease, transfer or other disposition; (b) any tax liability arising from such
transaction; and (c) amounts applied to repayment of Indebtedness (other than
the Obligations) secured by a Lien on the asset or property disposed.
 
"Non Government Purchased Accounts" shall mean all Purchased Accounts other than
Government Purchased Accounts.
 
"Notice of Borrowing" means a telephonic or electronic notice followed by a
confirming same-day written notice requesting a Borrowing, which is given by
telex or facsimile transmission in accordance with the applicable provisions of
this Agreement and which specifies (i) the amount of the requested Borrowing,
and (ii) the date of the requested Borrowing.
 
"Obligations" means, in each case whether now in existence or hereafter arising,
(a) the principal of, and interest and premium, if any, on, the Loans, and
(b) all indebtedness, liabilities, obligations, covenants and duties of Borrower
to the Lender Group of every kind, nature and description arising under this
Agreement, or any of the other Loan Documents, or in connection with the Credit
Facility, whether direct or indirect, absolute or contingent, due or not due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note, and whether or not for the payment of money, including
without limitation, fees and expenses required to be paid or reimbursed pursuant
to this Agreement.
 
"Obligor" means Borrower and any Person who may now or in the future guaranty
the payment and performance of the whole or any part of the Obligations.
 
"Other Taxes" has the meaning given to such term in Section 1.9(e).
 
"Overadvance" means, as of any date of determination, the amount, if any, by
which the outstanding principal balance of Revolving Loan Advances exceeds the
Borrowing Base.
 
 
12

--------------------------------------------------------------------------------

 
 
"Parent" means Anchor Funding Services, Inc., a Delaware corporation.
 
"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Publ. No. 107-56, 115 Stat. 272 (2001), as in effect from time to time.
 
"Payment Taxes" has the meaning given to such term in Section 1.9(a).
 
"PBGC" means the Pension Benefit Guaranty Corporation and any successor agency.
 
"Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
"Permitted Investments" means Investments of Borrower in: (a) Cash Equivalents;
(b) the Purchased Accounts; (c) loans, advances or other extensions of credit to
officers and employees not to exceed $50,000 in the aggregate outstanding at any
time; (d) overadvance to Sellers not to exceed at any time $150,000 in the
aggregate, and (e) other advances or extensions of credit made by Borrower not
to exceed $100,000 in the aggregate outstanding at any time.
 
"Permitted Liens" means: (a) Liens securing taxes, assessments and other
governmental charges or levies (excluding any Lien imposed pursuant to any of
the provisions of ERISA) or the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, but (i) in all cases only if payment shall not
at the time be due and payable or as to which the period of grace related
thereto has not expired or (ii) other than those being contested in good faith
if adequate reserves are made in accordance with GAAP, (b) Liens consisting of
deposits or pledges made in the ordinary course of business in connection with,
or to secure payment of, obligations under workers' compensation, unemployment
insurance or similar legislation or under payment or performance bonds,
(c) other Liens on real property owned by Borrower in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the use thereof in the business of Borrower, (d) purchase money Liens or
Liens in connection with Capitalized Leases, (e) Liens shown on Schedule 6.5(a),
and (f) Liens of Agent arising under this Agreement and the other Loan
Documents.
 
"Permitted Other Distributions" means cash dividends or distributions made from
and after January 1, 2010 to the members of Borrower in an amount not to exceed
$450,000 in the aggregate during any Fiscal Year of Borrower.
 
"Permitted Tax Distributions" means cash dividends or distributions to the
members of a Borrower with respect to each taxable year during which such
Borrower is treated as a partnership or ignored as an entity under the Code in
an amount not to exceed the aggregate of the maximum federal and state income
tax liability of the members of such Borrower (assuming that all of such members
are taxed at the maximum permissible federal rate and the maximum permissible
state rate applicable to the shareholder subject to the highest state rate)
attributable to the taxable income of such Borrower for such taxable year,
computed in accordance with the Code.
 
 
13

--------------------------------------------------------------------------------

 
 
"Person" means any individual, limited liability company, corporation,
partnership, association, trust or unincorporated organization, or a government
or any agency or political subdivision thereof.
 
"Plan" means any employee benefit plan as defined in Section 3(3) of ERISA in
respect of which Borrower or any Affiliate of Borrower is, or within the
immediately preceding six years was, an "employer" as defined in Section 3(5) of
ERISA.
 
"Pledge Agreements" means each of (a) that certain Pledge Agreement dated as of
the Agreement Date pursuant to which Parent pledges all of its membership
interests in Borrower, and (b) that certain Pledge Agreement dated as of the
Agreement Date pursuant to which Borrower pledge all of its membership interests
in its respective Subsidiaries, in each case in favor of Agent, for the benefit
of the Lender Group, and in each case in form and substance satisfactory to
Agent.
 
"Pro Rata Share" means with respect to all matters relating to any Lender, (a)
with respect to the Revolving Loan Advances, the percentage obtained by dividing
(i) the Revolving Credit Commitment of that Lender by (ii) the aggregate
Revolving Credit Commitments of all Lenders and (b) with respect to all
Revolving Loan Advances on and after the Termination Date, the percentage
obtained by dividing (i) the aggregate outstanding principal balance of the
Revolving Loan Advances held by that Lender, by (ii) the outstanding principal
balance of the Revolving Loan Advances held by all Lenders.
 
"Purchased Accounts" shall mean all accounts purchased by Borrower under the
Factoring Agreements and the bills of lading (if any) evidencing such accounts.
 
"Proprietary Rights" means all of Borrower's now owned and hereafter arising or
acquired patents, patent applications, inventions and improvements, copyrights,
copyright applications, literary rights, trademarks, trademark applications,
trade names, trade secrets, service marks, data bases, computer software and
software systems, including the source and object codes, information systems,
discs, tapes, customer lists, telephone numbers, credit memoranda, goodwill,
licenses, and other intangible property, and all other rights under any of the
foregoing, all extensions, renewals, reissues, divisions, continuations, and
continuations-in-part of any of the foregoing, all income, royalties, damages,
claims and payments now or hereafter due and/or payable under or with respect
thereto, including without limitation, damages and payments for past and future
infringement thereof, all rights to sue for past, present and future
infringement of any of the foregoing and all rights corresponding to any of the
foregoing throughout the world.
 
"Receivables Collateral" means and includes, all whether now owned or hereafter
acquired or arising, (a) any and all rights to the payment of money or other
forms of consideration of any kind (whether classified under the UCC as
Accounts, Contract Rights, Chattel Paper, General Intangibles, or otherwise)
including, but not limited to, payments under the Purchased Accounts, Accounts,
Letters-of-credit rights, chattel paper, tax refunds, insurance proceeds,
Contract Rights, notes, drafts, instruments, documents, acceptances, and all
other debts, obligations and liabilities in whatever form from any Person,
(b) all rights of Borrower under the Factoring Documentation, including, without
limitation, Borrower's collection rights against Sellers with respect to
accounts not paid by the Account Debtors with respect thereto, (c) all bills of
lading evidencing any of the foregoing, (d) all guarantees, security and Liens
for payment thereof, (e) all goods, whether sold, delivered, undelivered, in
transit or returned, which may be represented by, or the sale or lease of which
may have given rise to, any such right to payment or other debt, obligation or
liability, (f) all books, records, computer tapes, programs, and ledger books
arising therefrom or relating thereto, and (g) all cash and non-cash proceeds,
including insurance proceeds, of any of the foregoing.
 
 
14

--------------------------------------------------------------------------------

 
 
"Reportable Event" has the meaning set forth in Section 4043(b) of ERISA, but
shall not include a Reportable Event as to which the provision for thirty
(30) days notice to the PBGC is waived under applicable regulations.
 
"Required Lenders" means, at any time, Lenders which are then in compliance with
their obligations hereunder (as determined by Agent) and holding in the
aggregate more than fifty percent (50)% of (a) the Revolving Credit Commitments
or (b) if the Commitments have been terminated, the outstanding Loans and
participation interests.
 
"Reserves" means reserves established against the amount of the Revolving Loan
Advances which Agent in the exercise of its Permitted Discretion, deems
necessary to ensure payment of the Obligations.
 
"Revenues" means all money, funds, cash, proceeds, or payments of any kind
received by Borrower from all sources, including without limitation, all
proceeds of Receivables Collateral and other Collateral, including Net Proceeds,
insurance proceeds, and all proceeds from the Purchased Accounts and other
Collateral, whether received in cash, by check, by other instrument, or
otherwise.
 
"Revolving Credit Commitment" means, as to each Lender, the commitment of such
Lender to make its pro rata portion of the Revolving Loan Advances in a
principal amount up to such Lender's Revolving Credit Commitment Percentage of
the Maximum Credit.
 
"Revolving Credit Commitment Percentage" means, for any Lender, the percentage
identified as its Revolving Credit Commitment Percentage as of the Closing Date
on Schedule R, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 13.4.
 
"Revolving Credit Facility" means that portion of the Credit Facility
established under this Agreement consisting of the Revolving Loan Advances in an
aggregate amount outstanding at any one time not to exceed the Revolving Credit
Limit.
 
"Revolving Credit Limit" means the revolving credit facility established under
this Agreement in an aggregate principal amount outstanding at any one time not
to exceed the Maximum Credit in effect from time to time.
 
"Revolving Loan Advance" means a revolving loan made to Borrower pursuant to
this Agreement and "Revolving Loan Advances" means more than one Revolving Loan
Advance and, collectively, all Revolving Loan Advances.
 
 
15

--------------------------------------------------------------------------------

 
 
"Revolving Note" or "Revolving Notes" means promissory notes issued by Borrower
to Lenders that request such notes pursuant to Section 1.1(b), substantially in
the form of Exhibit C, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.
 
"Sanctioned Country" means a country subject to the sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions /index.html or as otherwise
published from time to time.
 
"Sanctioned Person" means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
 
"Security" has the meaning given to such term in Section 2(1) of the Securities
Act of 1933, as amended.
 
"Security Documents" means each of the following: (a) the Financing Statements,
(b) the Pledge Agreements, (c) the Deposit Account Control Agreements, and
(d) each other writing executed and delivered by Borrower or any other Obligor
securing the Obligations or any part thereof.
 
"Security Interest" means the Liens of Agent, for the benefit of the Lender
Group, on and in the Collateral created or affected hereby or by any of the
Security Documents or pursuant to the terms hereof or thereof.
 
"Seller" shall mean any Person who sells accounts to Borrower under a Factoring
Agreement.
 
"Subordinated Indebtedness" means any Indebtedness for Money Borrowed of
Borrower that is expressly subordinated to the Obligations on terms and
conditions acceptable to Agent in its Permitted Discretion.
 
"Subsidiary" means, (a) when used to determine the relationship of a Person to
another Person, a Person of which an aggregate of fifty percent (50%) or more of
the stock of any class or classes or fifty percent (50%) or more of other
ownership interests is owned of record or beneficially by such other Person, or
by one or more Subsidiaries of such other Person, or by such other Person and
one or more Subsidiaries of such Person, (i) if the holders of such stock, or
other ownership interests, (A) are ordinarily, in the absence of contingencies,
entitled to vote for the election of a majority of the directors (or other
individuals performing similar functions) of such Person, even though the right
so to vote has been suspended by the happening of such a contingency, or (B) are
entitled, as such holders, to vote for the election of a majority of the
directors (or individuals performing similar functions) of such Person, whether
or not the right so to vote exists by reason of the happening of a contingency,
or (ii) in the case of such other ownership interests, if such ownership
interests constitute a majority voting interest, and (b) when used with respect
to a Plan, ERISA or a provision of the Internal Revenue Code pertaining to
employee benefit plans, any other corporation, trade or business (whether or not
incorporated) which is under common control with Borrower and is treated as a
single employer with Borrower under Section 414(b) or (c) of the Internal
Revenue Code and the regulations thereunder.
 
 
16

--------------------------------------------------------------------------------

 
 
"Taxes" means any federal, state, local or foreign income, sales, use, transfer,
payroll, personal, property, occupancy, franchise or other tax, levy, impost,
fee, imposition, assessment or similar charge, together with any interest or
penalties thereon.
 
"Termination Date" means the earliest to occur of: (a) the end of the Initial
Term, or such later date as to which the same may be extended pursuant to the
provisions of Section 1.6, (b) such date as the Obligations shall have been
accelerated pursuant to the provisions of Section 10.2, or (c) such date as all
Obligations shall have been indefeasibly paid in full and the Revolving Credit
Facility shall have been terminated.
 
"Termination Event" means (a) a Reportable Event, or (b) the filing of a notice
of intent to terminate a Plan, or the treatment of a Plan amendment as a
termination, under Section 4041(c) of ERISA, or (c) the institution of
proceedings to terminate a Plan by the PBGC under Section 4042 of ERISA, or (d)
the appointment of a trustee to administer any Plan.
 
"Textron" has the meaning given to such term in the preamble of this Agreement.
 
"UCC" means the Uniform Commercial Code as in effect from time to time in the
state of Rhode Island.
 
"Unfunded Capital Expenditures" means all Capital Expenditures, other than those
Capital Expenditures that are financed with the proceeds of Indebtedness for
Money Borrowed (other than Revolving Loan Advances).
 
"Unused Line Fee" means the fee required to be paid to Agent for the benefit of
Lenders at the end of each calendar month, in arrears, as partial compensation
for extending the Revolving Credit Facility to Borrower, and shall be determined
by multiplying (a) the positive difference, if any, between (i) the Revolving
Credit Limit in effect at such time and (ii) the average daily Revolving Loan
Advances outstanding during such calendar month by (b) .375% per annum for the
number of days in said calendar month.
 
General.  Unless otherwise defined, all terms used in this Agreement that are
defined in the UCC shall have the meaning give them in the UCC.  All terms of an
accounting nature not specifically defined in this Agreement shall have the
meaning ascribed them by GAAP.  References to any legislation or statute or
code, or to any provision thereof, shall include any modification or reenactment
of, or any legislative, statutory or code provision substituted for, such
legislation, statute or code or provision thereof.  The words "hereof", "herein"
and "hereunder" and words of similar import when used in this Agreement shall
refer to the Agreement as a whole and not to any particular provision of this
Agreement, unless otherwise specifically provided.  References in this Agreement
to "Articles", "Sections", "Schedules" or "Exhibits" shall be to Articles,
Sections, Schedules or Exhibits of or to this Agreement unless otherwise
specifically provided.  Any of the terms defined in this Section may, unless the
context otherwise requires, be used in the singular or plural depending on the
reference.  "Include", "includes" and "including" shall be deemed to be followed
by "without limitation" whether or not they are in fact followed by such words
or words of like import.  "Writing", "written" and comparable terms refer to
printing, typing, computer disk, e-mail and other means of reproducing words in
a visible form.  References to any agreement or contract are to such agreement
or contract as amended, modified or supplemented from time to time in accordance
with the terms hereof and thereof.  References to any Person include the
successors and permitted assigns of such Person.  References "from" or "through"
any date mean, unless otherwise specified, "from and including" or "through and
including", respectively.
 
 
17

--------------------------------------------------------------------------------

 
 
 
ARTICLE I -LOANS, RENEWAL AND TERMINATION
 
1.1  
Credit Facility.  

 
(a)  
Revolving Credit Commitment.  (i) Each of the Lenders agrees, for so long as no
Default or Event of Default exists and subject to the terms of this Agreement,
to severally make Loans and other financial accommodations to Borrower in an
amount equal to the lesser of: (A) the Maximum Credit; or (B) Revolving Loan
Advances from time to time in an aggregate amount at any time outstanding up to
the amount of the Borrowing Base at such time.

       
(ii)
No Lender shall be obligated at any time to make available to Borrower Revolving
Credit Commitment Percentage of any Revolving Loan Advance to the extent such
amount plus its Revolving Credit Commitment Percentage of the aggregate amount
of outstanding Revolving Loan Advances would exceed such Lender's Revolving
Credit Commitment at such time.  The aggregate balance of Revolving Loan
Advances shall not at any time exceed the Revolving Credit Limit.  No Lender
shall be obligated to make available, nor shall Agent make available (except
pursuant to and in accordance with Section 1.2(b)(vi)), any Revolving Loan
Advances to Borrower to the extent such Revolving Loan Advance when added to the
then outstanding Revolving Loan Advances would cause the aggregate outstanding
Revolving Loan Advances to exceed the Borrowing Base.  If at any time (A) the
amount of all Revolving Loan Advances outstanding exceeds (B) the lesser of (1)
the Revolving Credit Limit and (2) the Borrowing Base, Borrower immediately
shall make a mandatory prepayment to Agent for the ratable benefit of Lenders in
an amount not less than such excess within one (1) Business Day of the request
by Agent.

 
(b)  
Revolving Notes.  If so requested by a Lender (at or at any after the Closing
Date), the obligations of Borrower to repay the Revolving Loan Advances to such
Lender and to pay interest thereon shall be evidenced by a separate Revolving
Note to such Lender, with appropriate insertions.  One Revolving Note shall be
payable to the order of each Lender that so requests a Revolving Note, and each
such Revolving Note shall be in a principal amount equal to such Lender's
Revolving Credit Commitment and shall represent the joint and several
obligations of Borrower to pay such Lender the amount of such Lender's Revolving
Credit Commitment or, if less, the aggregate unpaid principal amount of all
Revolving Loans made by such Lender hereunder, plus interest accrued thereon, as
set forth herein.  Borrower irrevocably authorizes each Lender that has been
issued a Revolving Note to make or cause to be made appropriate notations on its
Revolving Note, or on a record pertaining thereto, reflecting Revolving Loan
Advances and Agent Advances and repayments thereof.  The outstanding amount of
the Revolving Loan Advances set forth on such Lender's Revolving Note or record
shall be prima facie evidence of the principal amount thereof owing and unpaid
to such Lender, but the failure to make such notation or record, or any error in
such notation or record shall not limit or otherwise affect the obligations of
Borrower hereunder or under any Revolving Note to make payments of principal of
or interest on any Revolving Note when due.  Any of the foregoing to the
contrary notwithstanding, any lack of a Lender's request to be issued a
Revolving Note shall not, in any manner, diminish Borrower's obligation to repay
the Revolving Loan Advances made by such Lender, together with all other amounts
owing to such Lender by Borrower.

 
 
18

--------------------------------------------------------------------------------

 
 
(c)  
Request for Increase in Maximum Credit.  Agent and Lenders agree that Borrower
may, on any Business Day after the Closing Date and so long as (i) no Default or
Event of Default has occurred and is continuing, (ii) the Maximum Credit is not
less than $15,000,000 as of such date, and (c) increased Revolver Commitments
provided for this Section 1.1(c) are syndicated to the reasonable satisfaction
of Agent (it being understood that as of the date hereof neither the Agent or
any Lender has any Revolver Commitments provided for under this Section 1.1(c),
deliver a written notice to Agent (an "Increase Notice") requesting an increase
in the aggregate Maximum Credit in an aggregate amount of up to $10,000,000 (the
"Requested Increase").  If Borrower delivers an Increase Notice, each Lender
shall have the option but no obligation to participate in the Requested
Increase. If a Lender shall elect in its sole discretion to participate a
Requested Increase, such participation shall be on a pro rata basis effected by
delivering a written notice to the Agent and Borrower within ten (10) Business
Days of such Lender's receipt of the Increase Notice (it being agreed and
understood that such Lender shall be deemed to have elected not to participate
in the Requested Increase if it does not respond to the Increase Notice within
ten (10) Business Days of its receipt thereof).  If one or more of the Lenders
elects not to participate in the Requested Increase, then the Lenders
participating in the Requested Increase may, at their option, elect to
participate in such remaining portion of the Requested Increase (with such
remaining portion to be allocated ratably among such participating Lenders based
on a pro rata basis or as otherwise may be agreed by such participating
Lenders).After giving effect to the procedures described in this Section 1.1(c),
each Lender participating in the Requested Increase shall have its Revolving
Credit Commitment increased to the extent of its participation.  Borrower agrees
to execute such amendments and supplements to this Agreement and the Security
Documents as Agent reasonably deems necessary in connection with a Requested
Increase.  No more than two (2) Increase Notices may be delivered by Borrower
pursuant to this Section 1.1(c).  In connection with any increase of the
Revolving Credit Commitments that occurs pursuant to this Section 1.1(c),
Borrower shall pay any closing fees as may be agreed among Borrower and Agent.

 
1.2  
Borrowing Procedures.

 
(a)  
Subject to the provisions of Section 9.2, and provided that there does not then
exist a Default or an Event of Default, each of the Lenders severally agrees to
lend to Borrower at any time or from time to time on or after the Closing Date
and before the Maturity Date, such Lender's Revolving Credit Commitment
Percentage of the Loans as may be requested or deemed requested by Borrower.

 
(b)  
(i) Except as otherwise provided in clause (ii) of this Section 1.2(b), each
request for a Revolving Loan Advance shall be made by a transmission to Agent of
a Notice of Borrowing from Borrower given not later than 1:00 p.m. East Coast
Time and shall, if requested by Agent or required pursuant to Section 7.7, be
accompanied by a complete and accurate Borrowing Base Certificate, and shall be
confirmed by Borrower with Agent by telephone; provided, that Agent shall at any
time have the right to review and adjust, in the exercise of its Permitted
Discretion, any calculation set forth in the Borrowing Base Certificate or the
Notice of Borrowing (A) to reflect Agent's reasonable estimate of declines in
value of any of the Collateral described in such Borrowing Base Certificate, and
(B) to the extent such calculation is not in accordance with this Agreement.
Borrower shall make no more than five (5) request for Revolving Loan Advances
per calendar week.  Revolving Loan Advances may be repaid and reborrowed in
accordance with the provisions hereof.  Agent shall be entitled to rely upon,
and shall be fully protected in relying upon, any Notice of Borrowing believed
by Agent to be genuine.

 
 
19

--------------------------------------------------------------------------------

 
 
Agent shall give to each Lender prompt notice (but in no event later than
3:00 p.m. East Coast Time on the date of Agent's receipt of notice from
Borrower) of each Notice of Borrowing by telecopy, telex or cable (other than
any Notice of Borrowing which will be funded by Agent in accordance with
subsection (b)(ii) below).  No later than 3:00 p.m. East Coast Time on the date
which a Borrowing is requested to be made pursuant to the applicable Notice of
Borrowing, each Lender will make available to Agent at the address of Agent set
forth on the signature pages hereto, in immediately available funds, its
Revolving Credit Commitment Percentage of such Borrowing requested to be made
(unless such funding is to be made by Agent in accordance with
subsection (b)(ii) below).  Unless Agent shall have been notified by any Lender
prior to the date of Borrowing that such Lender does not intend to make
available to Agent its portion of the Borrowing to be made on such date, Agent
may assume that such Lender will make such amount available to Agent as required
above and Agent may, in reliance upon such assumption, make available the amount
of the Borrowing to be provided by such Lender.  Upon fulfillment of the
conditions set forth in Article IX for such Borrowing, Agent will make such
funds available to Borrower at the account specified by Borrower in such Notice
of Borrowing.
 
(ii)           If the amounts described in subsection (b)(i) of this Section 1.2
are not in fact made available to Agent by a Lender (such Lender being
hereinafter referred to as a "Defaulting Lender") and Agent has made such amount
available to Borrower, Agent shall be entitled to recover such corresponding
amount on demand from such Defaulting Lender.  If such Defaulting Lender does
not pay such corresponding amount forthwith upon Agent's demand therefor, Agent
shall promptly notify Borrower and Borrower shall immediately (but in no event
later than five (5) Business Days after such demand) pay such corresponding
amount to Agent.  Agent shall also be entitled to recover from such Defaulting
Lender and Borrower, (A) interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by Agent to
Borrower to the date such corresponding amount is recovered by Agent, at a rate
per annum equal to either (1) if paid by such Defaulting Lender, the overnight
Federal Funds Rate or (2) if paid by Borrower, the then applicable rate of
interest, calculated in accordance with Section 1.3, plus (B) if paid by
Defaulting Lender, an amount equal to any costs (including legal expenses) and
losses incurred as a result of the failure of such Defaulting Lender to provide
such amount as provided in this Agreement.  Nothing herein shall be deemed to
relieve any Lender from its obligation to fulfill its commitments hereunder or
to prejudice any rights that Borrower may have against any Lender as a result of
any default by such Lender hereunder, including the right of Borrower or Agent
to seek reimbursement from any Defaulting Lender for any amounts paid by
Borrower under clause (B) above on account of such Defaulting Lender's default.
 
 
20

--------------------------------------------------------------------------------

 
 
(iii)           The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.
 
(iv)           Each Lender shall be entitled to earn interest at the then
applicable rate of interest, calculated in accordance with this Article I, on
outstanding Revolving Loan Advances which it has funded to Agent from the date
such Lender funded such Revolving Loan Advance to, but excluding, the date on
which such Lender is repaid with respect to such Revolving Loan Advance.
 
(v)           [Reserved.]
 
(vi)           Agent hereby is authorized by Borrower and Lenders, from time to
time in Agent's Permitted Discretion unless Agent's authorization is revoked by
the Required Lenders, (A) after the occurrence and during the continuance of a
Default or an Event of Default, or (B) at any time that any of the other
applicable conditions precedent set forth in Article IX have not been satisfied,
to make Revolving Loan Advances to Borrower on behalf of Lenders that Agent, in
its Permitted Discretion, deems necessary or desirable (x) to preserve or
protect the Collateral, or any portion thereof, (y) to enhance the likelihood of
repayment of the Obligations, or (z) to pay any other amount chargeable to
Borrower pursuant to the terms of this Agreement, including the costs, fees, and
expenses described in Section 13.7 (any of the Revolving Loan Advances described
in this Section 1.2(b)(vii) shall be referred to as "Agent Advances").  Each
Agent Advance shall be deemed to be a Revolving Loan Advance hereunder and all
payments thereon shall be payable to Agent solely for its own account.
 
(vii)           The Agent Advances shall be repayable on demand, secured by the
Liens granted to Agent hereunder and under the other Loan Documents, constitute
Obligations hereunder, and bear interest at the rate applicable from time to
time to Revolving Loan Advances.
 
(c)  
Borrower shall reimburse each Lender and hold each Lender harmless from any loss
or expense such Lender may sustain or incur as a consequence of the failure of
Borrower to borrow additional Loans after Borrower has requested (or is deemed
to have requested) such additional Loans, including any such loss or expense
arising from the liquidation or re-employment of funds obtained by such Lender
to maintain the Loans or from fees payable to terminate the deposits from which
such funds were obtained.

 
1.3  
Interest.

 
(a)  
Interest shall accrue on the outstanding principal balance of the Loans at the
Interest Rate.  All interest accrued on the outstanding principal balance of the
Loans shall be calculated on the basis of a year of three hundred sixty (360)
days and the actual number of days elapsed in each month.  Accrued interest
shall be added to the outstanding principal balance of the Loans on the first
Business Day of each calendar month following the month in which such interest
accrues.  Notwithstanding the foregoing, if the LIBOR Rate ceases at any time to
be publicly quoted, discontinued or otherwise unavailable as a standard for
calculating interest for financial accommodations of the type contemplated under
this Agreement, a comparable reference rate designated by Agent as a substitute
therefor shall be the LIBOR Rate.

 
 
21

--------------------------------------------------------------------------------

 
 
(b)  
Upon the occurrence and during the continuation of an Event of Default, which
Event of Default is not cured to the satisfaction of Agent within ten (10) days
from the date such Event of Default first occurred, the unpaid principal balance
of the Revolving Loan Advances shall bear interest at a per annum rate equal to
the Interest Rate plus two percent (2%) per annum effective as of and from the
date such Event of Default first occurred, as determined by Agent.

 
1.4  
Charges to Loan Account.

 
  At Agent's option, exercised in Agent's sole discretion, Agent may (a) deduct
the aggregate amount of principal, interest, fees, costs, expenses, and other
charges and amounts provided for in this Agreement or in any other Loan
Documents from any Revolving Loan Advance on the due date thereof, (b) treat
such amounts as a Revolving Loan Advance or (c) disburse such amount by way of
direct payment, which such disbursement shall be deemed to be a Revolving Loan
Advance.
 
1.5  
Allocation of Payments; Pro Rata Treatment and Limit of Interest.  

 
(a)  
Each Borrowing of Loans shall be made pro rata according to the respective
Revolving Credit Commitment Percentages of Lenders.

 
(b)  
Prior to the occurrence of an Event of Default, all Revenues received by Agent
or any Lender from Borrower shall be applied to the Obligations as
follows:  first, to pay pro rata any fees and expenses then due to Agent
hereunder or under the Loan Documents until paid in full, second, to repay the
principal amount of all outstanding Obligations until paid in full, and third,
to pay interest then due and owing in respect of the Loans.  Each payment on
account of any fees pursuant to Article II shall be made pro rata in accordance
with the respective amounts due and owing.  Each payment (other than
prepayments) by Borrower on account of principal of and interest on the Loans
shall be allocated, subject to Section 1.7, pro rata among Lenders in accordance
with the respective principal amounts of their outstanding Loans.

 
(c)  
Upon the occurrence and during the continuance of an Event of Default, all
Revenues received by Agent or any Lender from Borrower shall be applied to the
Obligations as follows:

 
FIRST, to the payment of all reasonable out of pocket costs and expenses
(including reasonable attorneys' fees) of Agent in connection with enforcing the
rights of Lenders under the Loan Documents and to any Agent Advances;
 
SECOND, to payment of any fees owed to Agent hereunder or under any other Loan
Document;
 
THIRD, to the payment of all reasonable out-of-pocket costs and expenses,
(including reasonable attorneys' fees) of each of the Lenders in connection with
enforcing its rights under the Loan Documents;
 
 
22

--------------------------------------------------------------------------------

 
 
FOURTH, to the payment of the outstanding principal amount of the Loans, pro
rata, as set forth below;
 
FIFTH, to all other Obligations that shall have become due and payable under the
Loan Documents and not repaid pursuant to clauses "FIRST" through "FOURTH"
above; and
 
SIXTH, to the payment of the surplus, if any, to the Borrower or other Person
lawfully entitled to received such surplus.
 
In carrying out the foregoing, each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion of its outstanding amounts in
each clause) of amounts available to be applied pursuant to clauses "THIRD",
"FOURTH", and "FIFTH" above.
 
(d)  
Lenders do not intend to charge interest at a rate in excess of the highest rate
permitted by Applicable Law.  Interest on any outstanding principal balance
shall be spread over the entire period that such principal balance is
outstanding.  Any excess interest charges paid by Borrower to Lenders shall be
applied to reduce the outstanding principal balance of the Obligations.

 
1.6  
Renewal and Termination.  

 
(a)  
This Agreement and the Commitments made hereunder shall expire on the
Termination Date.  Borrower may terminate this Agreement on a date other than
the Termination Date, by payment to Agent of the Early Termination Fee as
provided in Section 2.7, together with all other payments due upon such
termination as provided in this Agreement.  The Lender Group may terminate this
Agreement at any time during the existence of an Event of Default.

 
(b)  
Upon the termination of this Agreement for any reason, Borrower shall be
required to pay, discharge and satisfy, no later than the effective date of such
termination, the Loans, all accrued and unpaid interest and fees, any Early
Termination Fee, and all other non-contingent Obligations then outstanding.

 
(c)  
All undertakings, agreements, covenants, warranties and representations of
Borrower contained in this Agreement and the other Loan Documents shall survive
any such termination, and Agent shall retain each and every Security Interest,
and Agent and Lenders shall retain all other rights and remedies of Agent and
Lenders, as applicable, under this Agreement and the other Loan Documents,
notwithstanding such termination until Borrower has paid the amounts described
in Section 1.6(b).

 
(d)  
Notwithstanding the payment in full of the Loans, all accrued and unpaid
interest and fees, any Early Termination Fee, and all other non-contingent
Obligations outstanding, Agent shall not be required to terminate its Security
Interests unless, with respect to any loss or damage Agent may incur as a result
of dishonored checks or other items of payment received by Agent from Borrower
or any Account Debtor and applied to the Obligations, Agent shall (i) have
received a written agreement executed by Borrower and Borrower shall use its
best efforts to obtain a written agreement executed by any Person whose loans or
other advances to Borrower are used in whole or in part to satisfy the
Obligations, the indemnification of Agent for any such loss or damage; or (ii)
have retained such monetary reserves and its Security Interest for such period
of time as Agent, in its Permitted Discretion, may deem necessary to protect it
from any such loss or damage.

 
 
23

--------------------------------------------------------------------------------

 
 
1.7  
Payments by Borrower.

 
  Borrower shall make each payment hereunder and under the Revolving Notes not
later than 1:00 pm East Coast Time on the day when due.  Payments made by
Borrower shall be in Dollars to Agent at its address referred to in Section 13.6
in immediately available funds without deduction, withholding, setoff or
counterclaim.  As soon as practicable after Agent receives payment from
Borrower, but in no event later than one Business Day after such payment has
been made, subject to Section 1.2(d)(ii), Agent will cause to be distributed
like funds relating to the payment of principal, interest, or fees (other than
amounts payable to Agent to reimburse Agent for fees and expenses payable solely
to them pursuant to Article II) or expenses payable to Agent and Lenders in
accordance with Section 13.7 ratably to Lenders, and like funds relating to the
payment of any other amounts payable to such Lender.  Borrower's obligations to
Lenders with respect to such payments shall be discharged by making such
payments to Agent pursuant to this Section 1.7 or if not timely paid or any
Event of Default then exists, may be added to the principal amount of the
Revolving Loan Advances outstanding.
 
1.8  
Sharing of Payments.

 
  Subject to Section 1.7, if any Lender shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff upon the
consent of Agent) on account of the Loans made by it in excess of its pro rata
share of such payment as provided in this Agreement, such Lender shall forthwith
purchase from the other Lenders such participations in the Loans made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
accruing to all Lenders in accordance with their respective ratable shares as
provided for in this Agreement; provided, however, that if all or any portion of
such excess is thereafter recovered from such purchasing Lender, such purchase
from each Lender shall be rescinded and each such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender's ratable share (according to the proportion
of (i) the amount of such Lender's required repayment to (ii) the total amount
so recovered from the purchasing Lender) or any interest or other amount paid or
payable by the purchasing Lender in respect to the total amount so
recovered.  Borrower agrees that any Lender so purchasing a participation from
another Lender pursuant to this Section 1.8 may, to the fullest extent permitted
by law, exercise all of its rights of payment (including the right of setoff
upon the consent of Agent) with respect to such participation as fully as if
such Lender were the direct creditor of Borrower in the amount of such
participation.
 
1.9  
Taxes.

 
(a)  
All payments made by Borrower hereunder or under any Revolving Note will be,
except as provided in Section 1.9(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income or profits or gross receipts of a
Lender pursuant to the laws of the United States or the jurisdiction in which it
is organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision thereof or therein
(the "Excluded Taxes")) and all interest, penalties or similar liabilities with
respect thereto (all such non-excluded taxes, levies, imposts, duties, fees,
assessments or other charges being referred to collectively as "Payment
Taxes").  If any Payment Taxes are so levied or imposed, Borrower agrees to pay
the full amount of such Payment Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or any
other Loan Document, after withholding or deduction for or on account of any
Payment Taxes, will not be less than the amount provided for herein or
therein.  Borrower agrees to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any Payment
Taxes so levied or imposed and paid by such Lender.

 
 
24

--------------------------------------------------------------------------------

 
 
(b)  
Each Foreign Lender agrees to deliver to Borrower and Agent on or prior to the
Closing Date, or in the case of a Lender that is an assignee or transferee of an
interest under this Agreement pursuant to Section 13.4(c) (unless the respective
Lender was already a Lender hereunder immediately prior to such assignment or
transfer), on the date of such assignment or transfer to such Foreign Lender,
two accurate and complete original signed copies of Internal Revenue Service
Form W-8 BEN, W-8 ECI or W-8 IMY, as applicable (or successor forms) certifying
such Foreign Lender's entitlement to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Revolving Note.  In addition, each Foreign Lender agrees that it will
deliver updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Foreign Lender to a continued exemption from
or reduction in United States withholding tax with respect to payments under
this Agreement and any Revolving Note.  Notwithstanding anything to the contrary
contained in Section 1.9(a), but subject to the immediately succeeding sentence,
(x) Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold Payment Taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other
amounts payable hereunder for the account of any Foreign Lender to the extent
that such Foreign Lender has not provided to Borrower Internal Revenue Service
Forms that establish a complete exemption from such deduction or withholding and
(y) Borrower shall not be obligated pursuant to Section 1.9(a) to gross-up
payments to be made to a Foreign Lender in respect of Payment Taxes imposed by
the United States if such Foreign Lender has not provided to Borrower the
Internal Revenue Service Forms required to be provided to Borrower pursuant to
this Section 1.9(b).  Notwithstanding anything to the contrary contained in the
preceding sentence or elsewhere in this Section 1.9, Borrower agrees to pay
additional amounts and to indemnify each Foreign Lender in the manner set forth
in Section 1.9(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Payment Taxes.

 
(c)  
Each Lender agrees to use reasonable efforts (including reasonable efforts to
change its lending office) to avoid or to minimize any amounts that might
otherwise be payable pursuant to this Section 1.9; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

 
 
25

--------------------------------------------------------------------------------

 
 
(d)  
If Borrower pays any additional amount pursuant to this Section 1.9 with respect
to a Lender, such Lender shall use reasonable efforts to obtain a refund of tax
or credit against its tax liabilities on account of such payment; provided that
such Lender shall have no obligation to use such reasonable efforts if either
(i) it is in an excess foreign tax credit position or (ii) it believes in good
faith, in its sole discretion, that claiming a refund or credit would cause
adverse tax consequences to it.  In the event that such Lender receives such a
refund or credit, such Lender shall pay to Borrower an amount that such Lender
reasonably determines is equal to the net tax benefit obtained by such Lender as
a result of such payment by Borrower.  In the event that no refund or credit is
obtained with respect to Borrower's payments to such Lender pursuant to this
Section 1.9, then such Lender shall upon request provide a certification that
such Lender has not received a refund or credit for such payments.  Nothing
contained in this Section 1.9 shall require a Lender to disclose or detail the
basis of its calculation of the amount of any tax benefit or any other amount or
the basis of its determination referred to in the proviso to the first sentence
of Section 1.9(a) to Borrower or any other party.

 
(e)  
In addition, Borrower agrees to pay any present or future stamp, documentary,
privilege, intangible or similar Taxes or any other excise or property Taxes,
charges or similar levies that arise at any time or from time to time (other
than Excluded Taxes) (i) from any payment made under any and all Loan Documents,
(ii) from the transfer of the rights of any Lender under any Loan Documents to
any other Lender or Lenders or (iii) from the execution or delivery by Borrower
of, or from the filing or recording or maintenance of, or otherwise with respect
to, any and all Loan Documents (hereinafter referred to as "Other Taxes").

 
(f)  
Borrower will indemnify each Lender and Agent for the full amount of Payment
Taxes (including, without duplication, any Payment Taxes imposed by any
jurisdiction on amounts payable under this Section 1.9), subject to (i) the
exclusion set out in the first sentence of Section 1.9(a), and (ii) the
provisions of Section 1.9(b), and will indemnify each Lender and Agent for the
full amount of Other Taxes (including, without duplication, any Payment Taxes
imposed by any jurisdiction on amounts payable under this Section 1.9) paid by
such Lender or Agent (on its own behalf or on behalf of any Lender), as the case
may be, in respect of payments made or to be made hereunder, and any liability
(including penalties, interest and expenses) arising solely therefrom or with
respect thereto, whether or not such Payment Taxes or Other Taxes were correctly
or legally asserted.  Payment of this indemnification shall be made within
thirty (30) days from the date such Lender or Agent, as the case may be, makes
written demand therefor.

 
(g)  
Within thirty (30) days after the date of any payment of Payment Taxes or Other
Taxes, the applicable Borrower shall furnish to Agent, at its address referred
to in Section 13.6, the original or certified copy of a receipt evidencing
payment thereof.

 
(h)  
Without prejudice to the survival of any other agreement of Borrower hereunder,
the agreements and obligations of Borrower contained in this Section 1.9 shall
survive the payment in full of all Obligations hereunder and under any Revolving
Notes.

 
 
26

--------------------------------------------------------------------------------

 
 
ARTICLE II -FEES
 
2.1  
Closing Date Fees.

 
  On the Closing Date, Borrower shall pay to Agent a fee (the "Closing Fee")
equal to $150,000, which Closing Fee shall be non-refundable in any circumstance
and shall be fully earned by Agent on the Closing Date; provided that the
Closing Fee shall be payable in the amount of $50,000 on the Closing Date and
two subsequent installments of $50,000 each on the first and second
anniversaries of the Agreement Date; provided further, that in the event this
Agreement is terminated for any reason prior to the third anniversary of the
Agreement Date, the unpaid balance of the Closing Fee shall be payable in full
as of such termination date.  Promptly after the Closing Date Agent shall return
to Borrower the unused portion of the $60,000 deposit received by Agent in
connection with the issuance to Borrower of Agent's commitment letter.
 
2.2  
Unused Line Fee.

 
  Commencing January 31, 2009 and on the last Business Day of each calendar
month thereafter Borrower shall pay to Agent, for the benefit of Lenders, the
Unused Line Fee due in respect of such calendar month then ending, which Unused
Line Fee shall accrue from and including the January 1, 2009 until, but not
including, the Termination Date; provided that as of the first anniversary of
the Closing Date and for each calendar month thereafter for purposes of
calculating the Unused Line Fee the amount of the Revolving Credit Limit shall
be deemed to be $15,000,000 or such greater amount as may be in effect under
this Agreement at any time.
 
2.3  
Field Examination Fee.

 
  For each field examination of the books, records and other assets of Borrower,
in each case performed by one or more employees or agents of Agent, Borrower
shall pay to Agent a field examination fee in an amount equal to $1,000 (or such
other amount as Agent shall establish from time to time on notice to Borrower)
for each day spent by each such employee in performing and/or summarizing the
results of such examination (including all necessary travel time) plus all
reasonable "out-of-pocket" expenses.  Field examinations shall be performed by
Agent no less frequently than quarterly and, upon the occurrence of an Event of
Default, as often as Agent shall require in its Permitted Discretion, and each
field examination fee shall be payable by Borrower to Agent on the date on which
such field examination is performed.
 
2.4  
Wire Transfer Fee.

 
  For each wire transfer initiated by Agent to or for the benefit of Borrower,
Borrower shall pay to Agent a fee of $25.00 or such higher amount as Agent shall
reasonably establish from time to time.
 
2.5  
Collateral Management Fee.

 
  Borrower shall pay Agent a monthly collateral management fee in an amount
equal to $1,500.  This fee shall be due and payable monthly, in arrears, on the
last day of each month and on the Termination Date.
 
2.6  
Costs and Expenses.

 
  Borrower agrees to reimburse Agent for all reasonable out-of-pocket expenses
incurred by Agent in connection with the Loans, including, but not limited to,
filing fees, tax, lien and judgment search fees, fees of outside auditors, bank
fees, outside attorneys' fees, and any other reasonable fees or expenses.  
 
 
27

--------------------------------------------------------------------------------

 
 
2.7  
Early Termination Fee.

 
  If for any reason this Agreement is terminated by Borrower prior to the
Termination Date, in view of the impracticality and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of lost profits of Agent and Lenders as a result thereof,
Borrower agrees to pay to Agent, for the benefit of Lenders, upon the effective
date of such termination, an Early Termination Fee in an amount equal to the
following percentage of the Maximum Credit corresponding to the period in which
the termination date occurs:
 
Percentage of Maximum Credit
Period
2.0%
From Agreement Date to and including the first anniversary of the Agreement Date
1.0%
From the first anniversary of the Agreement Date to and including the second
anniversary of the Agreement Date



The Early Termination Fee shall be presumed to be the amount of damages
sustained by Agent and Lenders as a result of such early termination, and
Borrower agrees that it is reasonable under the circumstances currently
existing.  In addition, Agent and Lenders shall be entitled to the Early
Termination Fee upon the termination of this Agreement by Lender on account of
any Event of Default as provided in Section 10.2 or the occurrence of an Event
of Default described in Section 10.1(h).  The Early Termination Fee shall be
deemed included in the Obligations.
 
ARTICLE III - GRANT OF SECURITY INTEREST
 
3.1  
Grant of Security Interest.

 
  To secure the payment, performance and observance of the Obligations, Borrower
grants, and hereby assigns, mortgages, and pledges, to Agent, for the benefit of
the Lender Group, all of the Collateral, and grants to Agent, for the benefit of
the Lender Group, a continuing security interest in, and a Lien upon, and a
right of set off against, all of the Collateral.
 
3.2  
Continued Priority of Security Interest.

 
(a)
The Security Interest granted by Borrower shall at all times be valid, perfected
and enforceable against Borrower and all third parties in accordance with the
terms of this Agreement, as security for the Obligations, and the Collateral
shall not be at any time subject to any Liens that are prior to, or on parity
with or junior to the Security Interest, other than Permitted Liens.  Borrower
represents and warrants that none of the lenders holding a Permitted Lien has a
security interest in the Collateral superior in priority to the Lien of Agent
granted under this Agreement.

 
(b)
Borrower shall, at it sole cost and expense, take all action that may be
necessary or desirable, or that either Agent may reasonably request, so as at
all times to maintain the validity, perfection, enforceability and rank of the
Security Interest in the Collateral in conformity with the requirements of this
Article III, or to enable Agent to exercise or enforce its rights hereunder.

 
 
28

--------------------------------------------------------------------------------

 
 
(c)  
Borrower covenants and agrees that from and after the Agreement Date and until
the Termination Date, subject to Sections 3.3 and 3.4:

 
(i)  
In the event that any Collateral, including proceeds, is evidenced by or
consists of negotiable collateral (including without limitation letters of
credit, Letter-of-credit rights, instruments, promissory notes, draft documents
or chattel paper (including electronic and tangible chattel paper)), and if and
to the extent that perfection or priority of Agent's security interest is
dependent on or enhanced by possession, Borrower, immediately upon the request
of Agent, shall endorse and deliver physical possession of such negotiable
collateral or chattel paper to Agent;

 
(ii)  
Borrower shall take all steps reasonably necessary to grant Agent control of all
electronic chattel paper in accordance with the UCC and all "transferable
records" as defined in each of the Uniform Electronic Transaction Act and the
Electronic Signatures in Global and National Commerce Act; and

 
(iii)  
if Borrower retains possession of any chattel paper or instruments with Agent's
consent, such chattel paper and instruments shall be marked with the following
legend: "This writing and the obligations evidenced or secured thereby are
subject to the security interest of Textron Financial Corporation, as agent for
the benefit of Lenders."

 
(d)  
At any time upon the request of Agent, Borrower shall execute (or cause to be
executed) and deliver to Agent, any and all financing statements, original
financing statements in lieu of continuation statements, fixture filings,
security agreements, pledges, assignments, endorsements of certificates of
title, and all other documents (the "Additional Documents") upon which
Borrower's signature may be required that Agent may request in its Permitted
Discretion, in form and substance satisfactory to Agent, to perfect and continue
the perfection of or better perfect Agent's Liens in the Collateral (whether now
owned or hereafter arising or acquired), and in order to consummate fully all of
the transactions contemplated hereby and under the other Loan Documents.  To the
maximum extent permitted by Applicable Law, Borrower authorizes Agent to execute
any such Additional Documents in Borrower's name and authorizes Agent to file
such executed Additional Documents in any appropriate filing office.  Borrower
authorizes Agent to transmit, communicate or, as applicable, file any financing
statement under the UCC, record, in-lieu financing statement, amendment,
correction statement, continuation statement, termination statement or other
instrument describing the Collateral as defined herein, as "all personal
property of Debtor" or "all assets of Debtor" or words of similar effect in such
jurisdictions and in such filing offices as Agent may deem necessary or
desirable in order to perfect any security interest granted by Borrower under
this Agreement and the other Loan Documents without signature.  Borrower hereby
ratifies, to the extent necessary, Agent's authorization to file a financing
statement, if such financing statement has been pre-filed by Agent prior to the
Agreement Date.  Prior to repayment in full and final discharge of the
Obligations, Borrower shall not terminate, amend or file a correction statement
with respect to any financing statement filed pursuant to this Section 3.2(d)
without Agent's prior written consent.

 
(e)  
Borrower shall promptly notify Agent in writing upon incurring or otherwise
obtaining a commercial tort claim, as that term is defined in the UCC, after the
date hereof against any third party and, upon request of Agent, promptly amend
Schedule 3.2(e) to this Agreement, authorize the filing of additional or
amendments to existing financing statements and do such other acts or things
deemed necessary or desirable by Agent to give Agent a security interest in any
such commercial tort claim.

 
(f)  
Borrower shall mark its books and records as directed by Agent and as may be
necessary or appropriate to evidence, protect and perfect the Security Interest
and shall cause its financial statements to reflect the Security Interest.

 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE IV - REPRESENTATIONS, WARRANTIES AND COVENANTS APPLICABLE TO PURCHASED
ACCOUNTS AND RECEIVABLES COLLATERAL.
 
  
Borrower hereby represents, warrants and covenants to Agent and Lenders as
follows:
 
4.1  
Bona Fide Accounts.

 
  Each Purchased Account arises or will arise under a contract between the
Account Debtor and Borrower or the Seller of an account to Borrower under a
Factoring Agreement, or from the bona fide sale or delivery of goods to or
performance of services by Borrower or such Seller for, the Account Debtor.
 
4.2  
Good Title; No Existing Encumbrances.

 
  Borrower has good title to each Purchased Account.  The Purchased Accounts are
free and clear of all Liens thereon other than any Permitted Encumbrances and
Liens in favor of the Agent, for the benefit of Lenders, and no financing
statement covering a Purchased Account is on file in any public office against
Borrower or to its knowledge, after reasonable investigation based on
information supplied to Borrower by Sellers and reputable third party providers,
any Seller, other than any evidencing Permitted Encumbrances and other than any
evidencing Borrower's interest therein as purchaser thereof under a Factoring
Agreement each of which financing statements has been assigned to the Agent, for
the ratable benefit of Lenders.
 
4.3  
Right to Assign; No Further Encumbrances.

 
  Borrower has full right, power and authority to make this assignment of the
Purchased Accounts and hereafter will not pledge, hypothecate, grant a security
interest in, sell, assign, transfer, or otherwise dispose of the Purchased
Accounts, or any interest therein.
 
4.4  
Collateral Account.

 
 
(a)           Simultaneously herewith, Borrower shall establish and maintain
with Wachovia Bank, National Association, a Cash Concentration Account into
which Borrower shall transfer and deliver all cash, checks, drafts, items and
other instruments for the payment of money which it now has or may have at any
time hereafter as proceeds of the Receivables Collateral and, pending such
transfer and delivery, Borrower shall be deemed to hold same in trust for the
benefit of Lenders.  All balances in the Cash Concentration Account shall be
applied by the Agent on a daily basis in payment of principal amounts
outstanding under the Revolving Notes and then to any other Obligations then due
and payable in such order as Agent shall determine from time to time.  Borrower
shall not be entitled to draw on the Cash Concentration Account.  The Agent  and
Required Lenders may, additionally, at any time after the occurrence of an Event
of Default, direct Account Debtors to make payments on the Purchased Accounts,
or portions thereof, directly to Agent for the benefit of Lenders, and the
Account Debtors are hereby authorized and directed to do so by Borrower upon
Agent's and the Required Lenders' direction, and the funds so received shall be
also deposited in the Cash Concentration Account, and applied as aforesaid.
 
 
30

--------------------------------------------------------------------------------

 
 
(b)           In addition to the foregoing, at the request of Agent and Required
Lenders at any time hereafter when a Default or Event of Default has occurred
and is continuing, Borrower shall cause to be established with Wachovia Bank,
National Association, one or more special lockbox accounts for the collection of
Purchased Accounts.  Such lockbox accounts shall be subject to the Agent's
exclusive control, for the benefit of Lenders, pursuant to an agreement among
Borrower, the Agent and Lenders, in form and substance satisfactory to
Agent.  From and after the date of establishment of any lockbox account,
Borrower shall direct all Account Debtors to make remittances directly to such
lockbox or, in the case of Government Purchased Accounts, cause the lockbox
address to be indicated as the remitting address on all bills of lading
evidencing Government Purchased Accounts, provided that, to the extent any of
the foregoing remittances then or thereafter are remitted by electronic funds
transfer, then, in lieu of the foregoing, Borrower shall cause the deposit
account to which such remittances are made, if not the Cash Concentration
Account, be a deposit account under the control of Agent and/or take such other
actions as Agent may request to give effect hereto.  Upon Borrower's failure,
refusal or inability to undertake any of the foregoing, the Agent may do so, and
the Account Debtors are hereby authorized and directed to do so by Borrower upon
the Agent's direction.  Funds received in such lockbox account shall be applied
as provided in the preceding clause (a).
 
4.5  
Power of Attorney.

 
  Borrower irrevocably designates and appoints the Agent its true and lawful
attorney either in the name of the Agent or in the name of Borrower to ask for,
demand, sue for, collect, compromise, compound, receive, receipt  for and give
acquittances for any and all sums owing or which may become due upon any
Purchased Account and, in connection therewith, to take any and all actions as
Agent may deem necessary or desirable in order to realize upon the Purchased
Accounts or any other Receivables Collateral, including, without limitation,
power to endorse in the name of Borrower, any checks, drafts, notes or other
instruments received in payment of or on account of the Purchased Accounts
(including, without limitation, any such checks, drafts, notes or other
instruments which are payable to the Sellers of Purchased Accounts), upon the
failure, refusal or inability of Borrower to do so after Agent's reasonable
request or at any time after a Default or Event of Default has occurred which is
then continuing; but, neither the Agent nor Lenders shall be under any duty to
exercise any such authority or power or in any way be responsible for the
collection of the Purchased Accounts.  This power of attorney shall extend to
and include, without limitation, the power, under the circumstances described
hereinabove in this Section 4.5, to execute in Borrower's name as its
attorney-in-fact any Factoring Documentation, either in the name of Borrower or,
where Borrower has been granted a power of attorney by any Seller, in the name
of the Seller.
 
4.6  
Purchased Accounts.

 
(a)           Borrower represents and warrants that it has heretofore delivered
to Agent, or made available to Agent for review, true and correct copies of all
of its Factoring Documentation and all of such Factoring Documentation is in
full force and effect on the date hereof.  Borrower further represents and
warrants that it has filed appropriate financing statements in all appropriate
jurisdictions with respect to Purchased Accounts against all Sellers and that
Borrower has a first priority lien on all Purchased Accounts existing on the
date hereof.
 
 
31

--------------------------------------------------------------------------------

 
 
(b)           The following provisions shall apply with respect to Borrower's
factoring business as it relates to the acceptability to Agent for borrowing
purposes of Purchased Accounts hereunder:
 
(i)           all Factoring Documentation shall be in form and substance
satisfactory to Agent, which shall require, in any event, that (A) Borrower
shall verify to its reasonable satisfaction that the Person(s) executing
Factoring Documentation on behalf of any Seller are duly authorized and
empowered to do so; (B) other than Purchased Accounts owing from trucking
enterprises factored under Borrower's "TruckerFunds" trade style, all Factoring
Agreements shall provide that accounts purchased thereunder are purchased on a
full recourse basis; (C) Borrower has a first priority security interest in all
Purchased Accounts of the Seller party thereto and in all bills of lading (if
any are issued) evidencing such Purchased Accounts, (D) all such Factoring
Documentation shall be fully assignable to the Agent, for the ratable benefit of
Lenders, and (E) the Factoring Documentation with respect to each Seller shall
include a power of attorney in favor of Borrower and, as to all Factoring
Documentation obtained subsequent to the date hereof the Agent as well, pursuant
to which the Borrower or the Agent, on its behalf, as the case may be, shall
have the right to endorse and cash checks from Account Debtors to such Seller
and otherwise to take actions required to collect the Purchased Accounts of such
Seller;
 
(ii)           prior to purchasing accounts from all Sellers, Borrower shall
confirm the correct corporate or other entity name of such Seller by obtaining a
corporate good standing certificate, letter or equivalent document from the
Secretary of State of such Seller's state of organization or by other methods
acceptable to Agent (which may include reputable third party verifications);
 
(iii)           prior to purchasing accounts from any Seller, Borrower shall (1)
cause lien searches (for a period of five (5) years) to be conducted in the name
of such Seller, by a reputable firm engaged in the business of conducting lien
searches or by the appropriate filing officer pursuant to a UCC 11 or equivalent
request, in the offices where UCC financing statements are required to be filed
to perfect a security interest in accounts (2) in the event that any such
searches disclose that any Person has a Lien on such Seller's accounts which
would be prior to Borrower's Lien thereon, Borrower shall promptly obtain the
release or subordination of such Lien, in a manner satisfactory to Agent, and
(3) subsequent to conducting such searches and causing the filing of any
required releases and subordinations and the financing statements described in
clause (iv) below (if not previously filed), Borrower shall cause follow-up lien
searches to be performed, in the manner described hereinabove, to confirm all
such filings (unless Borrower has filed such financing statement releases or
subordinations directly and obtained recording officer acknowledgment copies
thereof);
 
(iv)           Borrower shall cause to be filed appropriate UCC financing
statements with respect to all Purchased Accounts of all Sellers showing the
Seller, as debtor, and Borrower, as secured party; provided, however, that Agent
shall have the right, on Lenders' behalf, at any time or from time to time from
and after the occurrence of, and during the continuation of, any Default or
Event of Default, to require that Borrower assign to Agent all UCC financing
statements then filed by Borrower against Sellers of Purchased Accounts pursuant
to this clause (iv) and file same of record or, at Agent's option, to itself
file or record any one or more of such assignments on behalf of Borrower as its
attorney-in-fact; it being understood and agreed by Borrower that Borrower shall
not assign its rights under any such financing statement to any other Person nor
terminate same or issue any partial releases in regard thereto, unless and until
the obligations of any such Seller to Borrower giving rise to the filing of such
financing statement have been fully and finally paid;
 
 
32

--------------------------------------------------------------------------------

 
 
(v)           Borrower shall at all times comply with the applicable Assignment
of Claims Acts with respect to Government Purchased Accounts;
 
(vi)           pursuant to this Agreement, the Agent, for the benefit of
Lenders, shall have a lien on and security interest in all of the Purchased
Accounts and all of the Factoring Documentation (including without limitation,
in all powers of attorney from Sellers to Borrower), and in all of Borrower's
rights under the Factoring Documentation and the Purchased Accounts and with
respect thereto, and Borrower shall from time to time, at Agent's request,
execute and deliver in favor of the Agent such further documents, instruments
and agreements as may be necessary or appropriate to evidence such lien and
security interest;
 
(vii)           without limitation of the foregoing, all Factoring Agreements
(other than bills of lading, UCC financing statements and agreements for the
sale and assignment of government billings) shall be conspicuously marked with
the following legend "This writing and the obligations evidenced or secured
thereby are subject to the security interest of Textron Financial Corporation,
as agent for the benefit of itself and certain other financial institutions."
and, after the occurrence of, and during the continuation of, a Default or an
Event of Default, at the request of Agent, Borrower shall  deliver all original
Factoring Documentation then in, or thereafter coming into, Borrower's
possession or control (including, particularly, all bills of lading) to the
Agent or to such Person as the Agent shall direct;
 
(viii)                      at Agent's request, Borrower shall execute and
deliver to the Agent a separate power of attorney, in form and substance
satisfactory to Agent (in addition to the power of attorney contained in Section
4.5 hereof), authorizing the Agent, as Borrower's attorney-in-fact, to endorse
and cash checks from Account Debtors to Sellers of Purchased Accounts and to
otherwise take all actions required to collect the Purchased Accounts of such
Sellers.
 
(ix)           Notwithstanding the foregoing, Agent shall have the right to
review from time to time, and in the reasonable exercise of its credit judgment,
to require additional changes, including, without limitation, as to the forms of
Factoring Documentation used by Borrower and the purchase, collection and other
operating procedures of Borrower.
 
 
33

--------------------------------------------------------------------------------

 
 
ARTICLE V - PROCEEDS OF COLLATERAL AND COLLECTIONS
 
With respect to the Collateral proceeds, Borrower hereby represents, warrants
and covenants to Agent and Lenders as follows:
 
5.1  
Borrower's Proceeds of Collateral.

 
  Borrower shall establish and maintain, at its expense, a Lockbox, in the sole
discretion of Agent, with such banks as are acceptable to Agent pursuant to
documentation (including a Lockbox Agreement) satisfactory to Agent, in its
discretion, into which Borrower shall pay to Agent all proceeds of Collateral,
including Net Proceeds, immediately upon Borrower's receipt thereof.  The
receipt of any payment item by Lender (whether from transfers to Lender pursuant
to the Lockbox Agreement or otherwise) shall not be considered a payment on
account unless such payment item is a wire transfer of immediately available
federal funds made to Agent's account or unless and until such payment item is
honored when presented for payment.  Anything to the contrary contained in this
Agreement notwithstanding, any payment item shall be deemed received by Agent
only if it is received into Agent's account on a Business Day on or before 1:00
p.m. East Coast Time.  From and after the Closing Date, Agent shall be entitled
to charge Borrower for one (1) Business Day of "clearance" or "float" at the
Interest Rate on all collections that are received (regardless of whether
forwarded by the deposit banks to Agent).  This clearance or float charge on all
collections is acknowledged by the parties to constitute bargained for
consideration of the pricing of the financing of Borrower and shall apply
irrespective of whether or not there are any outstanding monetary Obligations.
 
5.2  
Collection of Collateral.

 
(a)  
Borrower shall promptly deposit or cause to be deposited all Revenues into the
Lockbox.  Borrower shall direct and instruct all of its Account Debtors to
directly remit to such Lockbox all payments on Receivables Collateral and all
other payments constituting Revenues, in the identical form in which such
payments are made, whether by cash, check or other manner of payment.  If,
notwithstanding such instructions, Borrower receives any Revenues, upon receipt
by Borrower of any such Revenues, Borrower shall receive such payments as the
Lender Group's trustee, and Borrower shall within one (1) Business Day deliver
such payments to Agent in their original form duly endorsed in blank.  Borrower
agrees that all payments made to the Lockbox or other funds received and
collected by Agent, whether in respect of the Receivables Collateral, as other
Revenues, or otherwise, shall be subject to Agent's sole control and shall be
treated as payments to the Lender Group in respect of the Obligations and
therefore shall constitute the property of the Lender Group to the extent of the
amount of the outstanding Obligations.

 
(b)  
Agent or its designee may, in Agent's sole discretion, at any time during which
an Event of Default exists, notify Account Debtors of the Security Interest and
collect Purchased Accounts directly from Account Debtors and charge the
collection costs and expenses to Borrower as additional Loans.  Whether or not a
Default or an Event of Default has occurred, any of Agent's officers, employees
or agents shall have the right, at any time or times hereafter, in the name of
the Lender Group, any designee of the Lender Group, or Borrower, to verify the
validity, amount or any other matter relating to any Purchased Accounts by mail,
telephone, electronic communication or otherwise.  Borrower shall cooperate
fully with Agent in an effort to facilitate and promptly conclude any such
verification process.

 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE VI - GENERAL REPRESENTATIONS AND WARRANTIES
 
Borrower represents and warrants to Agent and Lenders, as of the date of this
Agreement and at all times that any Lender makes Loans to Borrower for the
account of Borrower, as follows:
 
6.1  
Existence, Power and Authority; Affiliates of Borrower.

 
(a) Organization; Qualification.  Borrower is a limited liability company duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization, as identified in Schedule 6.1(a), having the power
and authority to own its properties and to carry on its business as now being
and hereafter proposed to be conducted, and Borrower is duly qualified and
authorized to do business in the jurisdictions listed on Schedule 6.1(a) and in
each jurisdiction in which the nature of its business or the ownership and
characteristics of its property requires such qualification or authorization,
except where the failure to be so qualified would not have a Materially Adverse
Effect.  The jurisdictions in which Borrower is qualified to do business as a
foreign entity as of the Closing Date are listed on Schedule 6.1(a).
 
(b)  
Power.  Borrower has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform the Loan Documents in accordance
with their respective terms.  Each of the Loan Documents has been duly executed
and delivered by the duly authorized officers of Borrower and each is, or each
when executed and delivered in accordance with this Agreement will be, a legal,
valid and binding obligation of Borrower, enforceable against Borrower in
accordance with its terms.  All of the transactions contemplated under the Loan
Documents are within Borrower's powers and are not in contravention of law or
the terms of Borrower's certificate of organization, articles of organization,
operating agreement, or other organizational documentation, or any material
agreement or undertaking to which Borrower is a party or by which Borrower or
its property is bound, and does not result in the creation or imposition of any
lien, charge or encumbrance upon any assets of Borrower, other than the Lien of
Agent.

 
(c)  
Borrower's Affiliates.  Borrower does not have any Affiliates or Subsidiaries
except as set forth on Schedule 6.1(c).  Schedule 6.1(c) sets forth a correct
and complete list of the name and relationship to Borrower of (and the ownership
interest of Borrower in) each and all of Borrower's Affiliates and Subsidiaries.

 
(d)  
Capitalization.  The outstanding membership interests of Borrower have been duly
and validly issued and are fully paid and nonassessable, and the number and
owners of such membership interests of Borrower are set forth on
Schedule 6.1(d).  Except as set forth on Schedule 6.1(d), there are no existing
warrants, options, or commitments of any kind or nature convertible into
membership interests of any class of Borrower.

 
(e)  
Business.  Borrower is engaged principally in the business of providing
factoring services.

 
 
35

--------------------------------------------------------------------------------

 
 
6.2  
Compliance with Other Agreements and Applicable Law.

 
  Except as set forth on Schedule 6.2, Borrower is not in default under, or in
violation in any respect of, any material agreement, contract, instrument or
other commitment to which Borrower is a party or by which Borrower or its
property is bound, and Borrower is in compliance in all material respects with
all Governmental Approvals applicable to or required in connection with the
conduct of Borrower's business and affairs, and Borrower is otherwise in
compliance in all material respects with all Applicable Laws.
 
6.3  
Absence of Litigation.

 
  Except as set forth on Schedule 6.3, there are no actions, proceedings or
investigations pending or threatened against Borrower, or any of its assets,
which, if adversely determined against Borrower can reasonably be expected to
have a Materially Adverse Effect on the assets, financial condition or business
prospects of Borrower.
 
6.4  
Taxes and Returns.

 
  Except as set forth on Schedule 6.4, Borrower has timely filed all tax returns
which Borrower is required by law to file or has obtained valid extensions, and
all taxes and other sums related to the payment of taxes owing by Borrower to
any governmental authority have been fully paid and Borrower maintains adequate
reserves to pay such tax liabilities as they accrue, unless being diligently
contested in good faith and for which adequate reserves under GAAP exist.
 
6.5  
Lien Priority and Nature of Certain Collateral.

 
(a)  
Liens.  Agent has a perfected first priority security interest in the Collateral
and, except for the Liens described on Schedule 6.5(a) and the other Permitted
Liens, none of the properties and assets of Borrower is subject to any
Lien.  Other than the Financing Statements of Agent pursuant to this Agreement,
no financing statement under the UCC of any state or other instrument evidencing
a Lien that names Borrower as debtor has been filed (and has not been
terminated) in any state or other jurisdiction, and  Borrower has not signed any
such financing statement or other instrument or any security agreement
authorizing any secured party thereunder to file any such financing statement or
instrument, except to perfect the Liens listed on Schedule 6.5(a) and the other
Permitted Liens.

 
(b)  
Title.  Except as set forth on Schedule 6.5(b) or as otherwise permitted
hereunder, Borrower has valid and legal title to or leasehold interest in all
personal property, real property, and other assets used in its business.

 
(c)  
Inventory.  All Inventory or owned real estate is located on the premises set
forth on Schedule 6.5(c) or is Inventory in transit to one of such locations,
except as otherwise disclosed in writing to Agent.  Borrower has not, within the
twelve (12) months preceding the Agreement Date, located any Inventory at
premises other than those set forth on Schedule 6.5(c).

 
(d)  
Equipment.  All Equipment is in good order and repair in all material respects
and is located on the premises set forth on Schedule 6.5(d).  Borrower has not,
within the twelve (12) months preceding the Agreement Date, located any
Equipment at premises other than those set forth on Schedule 6.5(d).

 
 
36

--------------------------------------------------------------------------------

 
 
(e)  
Real Estate.  Borrower does not own or lease any real property other than that
described on Schedule 6.5(e).

 
(f)  
Corporate and Fictitious Names.  Except as otherwise disclosed on
Schedule 6.5(f), during the five-year (5) period preceding the Agreement Date,
neither Borrower nor any predecessor of Borrower has been known as or used any
corporate or fictitious name other than the name of Borrower as first set forth
in this Agreement.

 
6.6  
Executive Office.

 
  Borrower's Executive Office is located at the address set forth on the
signature page of this Agreement.  All books and records pertaining to the
Collateral are kept by Borrower at its Executive Office.
 
6.7  
Financial Statements.

 
  The audited consolidated financial statements of Parent and its Subsidiaries
as of and for the fiscal year ended December 31, 2007 and the unaudited
consolidated financial statements of Parent and its Subsidiaries as of and for
that interim portion of its current fiscal year ending August 31, 2008, copies
of which heretofore have been furnished to Agent, are complete and accurately
and fairly represent the financial condition of Parent and Borrower, and the
transactions in its equity accounts as of the dates and for the  fiscal periods
referred to therein, and have been prepared in accordance with GAAP throughout
the periods involved (subject to year-end audit adjustments in connection with
interim financial statements).  There is no material indebtedness of Borrower or
its Subsidiaries as of the dates of such financial statements which is not
reflected therein or in the notes thereto.  There has been no material adverse
change in the financial conditions or operations of Parent, Borrower or their
Subsidiaries since the respective dates of such financial statements.
 
6.8  
Environmental Compliance.

 
  To the best of Borrower's knowledge, (i) none of Borrower's properties or
assets has ever been used by Borrower or by any previous owner or operator of
such properties or assets, in violation of any Environmental Laws; (ii) none of
Borrower's properties or assets has ever been designated or identified in any
manner pursuant to any Environmental Laws as a hazardous substance or materials
disposal site, or a candidate for closure pursuant to any Environmental Laws;
(iii) no liens arising under any Environmental Laws has attached to any Revenues
or to any real or personal property owned or operated by Borrower; (iv) Borrower
has not received a summons, citation, notice or directive from any federal or
state governmental agency concerning any action or omission by Borrower
resulting from the violation of any Environmental Laws; (v) Borrower is now in
compliance with all Environmental Laws; and (vi) all material Governmental
Approvals or similar authorizations required to be obtained or filed in
connection with the operations of Borrower under any Environmental Laws have
been obtained, and all such Governmental Approvals and similar authorizations
are valid and in full force and effect in all respects.
 
6.9  
Proprietary Rights.

 
  A correct and complete schedule of all of Borrower's Proprietary Rights is set
forth in Schedule 6.9 and none of the Proprietary Rights is subject to any
licensing agreement or similar arrangement, except as set forth on Schedule 6.9
or as entered into in the ordinary course of Borrower's business.  To the best
knowledge of Borrower none of the Proprietary Rights infringes on the valid
trademark, trade name, copyright, or patent right of any other Person, and no
other Person's property infringes on the Proprietary Rights, in any material
respect.  The Proprietary Rights described on Schedule 6.9 constitute all of the
property of such type necessary to the current and anticipated future conduct of
the business of Borrower.
 
 
37

--------------------------------------------------------------------------------

 
 
6.10  
Trade Names.

 
  All trade names or styles under which Borrower sells Inventory or Equipment or
creates Accounts, or to which instruments in payment of Accounts are made
payable, are listed on Schedule 6.10.
 
6.11  
Employee Relations.

 
  Borrower has a stable work force in place and Borrower is not, except as
disclosed on Schedule 6.11, party to any collective bargaining agreement nor has
any labor union been recognized as the representative of Borrower's employees,
and Borrower does not know of any pending, threatened, or contemplated strikes,
work stoppage or other labor disputes involving any of Borrower's employees.
 
6.12  
Employee Pension Benefit Plans.

 
  Each Plan meets the minimum funding standards of Section 302 of ERISA, if
applicable, and no Termination Event has occurred with respect to any Plan of
Borrower.
 
6.13  
Bank Accounts.

 
  The information on Schedule 6.13 is a complete and correct list of all
checking accounts, deposit accounts, and other bank accounts maintained by
Borrower.
 
6.14  
Sanctioned Persons; Sanctioned Countries.

 
  None of Borrower, its Subsidiaries or its Affiliates or any guarantor of the
Obligations (i) is a Sanctioned Person or (ii) does business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC.  The proceeds of any Loan will not be
used to fund any operation in, finance any investments or activities in, or make
any payments to, a Sanctioned Person or a Sanctioned Country.
 
6.15  
Accuracy and Completeness of Information.

 
  All representations and warranties set forth in this Article VI, and all
statements and other information furnished by or on behalf of Borrower in
connection with this Agreement or any of the Loan Documents are true and correct
in all material respects and do not omit any material fact.  Each financial
statement furnished by or on behalf of Borrower presents fairly the financial
condition of Borrower as of the date of such statement and for the relevant
period(s) then ended.
 
6.16  
Software License Compliance.

 
  Borrower warrants and represents that all software used by Borrower on any of
Borrower's computers that is material to Borrower's business is either
Borrower's proprietary software or is duly licensed, maintained and operated in
compliance in all material respects with the software owner's license terms and
conditions.
 
6.17  
Survival of Warranties; Cumulative.

 
  All representations and warranties contained in this Agreement or any of the
other Loan Documents shall survive the execution and delivery of this Agreement,
any investigation made by or on behalf of any member of the Lender Group, or any
Borrowing hereunder, and shall be deemed to have been made again to Lenders on
the date of each additional Borrowing or other credit accommodation under this
Agreement, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall have been true and accurate in all material respects on and as of such
earlier date), and shall be conclusively presumed to have been relied on by
Lenders regardless of any investigation made or information possessed by any
Lender.  The representations and warranties set forth in this Agreement and in
the other Loan Documents shall be cumulative and shall be in addition to any
other representations or warranties which Borrower shall now or hereafter give,
or cause to be given, to Lenders.
 
 
38

--------------------------------------------------------------------------------

 
 
6.18  
Anti-Terrorism Laws.

 
(a) General.  Neither Borrower nor any Subsidiary of Borrower is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
 
(b) Executive Order No. 13224.
 

(i)   Borrower nor any Subsidiary of Borrower is any of the following (each a
"Blocked Person"):     (1)   a Person that is listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224;    
(2) 
a Person owned or controlled by, or acting for or on behalf of, any Person that
is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

 
(3)  
a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

 
(4)  
a Person or entity that commits, threatens or conspires to commit or supports
"terrorism" as defined in Executive Order No. 13224;

 
(5)  
a Person or entity that is named as a "specially designated national" on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement  official publication of such list; or
    (6)   a Person or entity who is affiliated with a Person or entity listed
above.

 
(ii)           Neither Borrower nor any Subsidiary of Borrower (i) conducts any
business or engages in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person or (ii) deals in, or
otherwise engages in any transaction relating to, any property or interests in
property blocked pursuant to Executive Order No. 13224.
 
 
39

--------------------------------------------------------------------------------

 
 
6.19  
Licenses and Permits.

 
  Borrower and each of its Subsidiaries have obtained and hold in full force and
effect, all material franchises, licenses, leases, permits, consents,
certificates, authorizations, qualifications, easements, rights of way and other
rights and approvals that are necessary or appropriate for the operation of
their businesses as presently conducted and as proposed to be conducted,
including, without limitation, all lending and mortgage broker
licenses.  Neither Borrower nor any of its Subsidiaries is in violation of the
terms of any such franchise, license, lease, permit, certificate, authorization,
qualification, easement, right of way, right or approval in any such case that
could reasonably be expected to have a Material Adverse Effect.  Copies of all
lending and mortgage broker licenses of Borrower are attached as Schedule 6.19
hereto.
 
ARTICLE VII - AFFIRMATIVE COVENANTS
 
Until this Agreement and the Commitments hereunder have been terminated and all
Obligations have been paid in full, Borrower covenants and agrees with Agent and
Lenders as follows:
 
7.1  
Financial Statements.

 
  Borrower shall deliver to Agent:
 
(a)  
within one hundred twenty (120) days following the close of each Fiscal Year,
audited consolidated and consolidating financial statements of Parent and its
Subsidiaries, certified by a recognized firm of certified public accountants
acceptable to Agent as having been prepared in accordance with GAAP and as
presenting fairly the financial condition of Parent and its Subsidiaries as of
the date thereof and for the period then ended (and including a management
letter to Parent from such accountants, if prepared by such accountants at
Parent's request, to be delivered not later than thirty (30) days thereafter),
which, for the end of each Fiscal Year, shall also include a Covenant Compliance
Certificate ("Covenant Compliance Certificate"), in the form set forth as
Exhibit F, setting forth a calculation of the covenants described in Section 8.6
and Section 8.15;

 
(b)  
within forty-five (45) days after the close of each of the first three Fiscal
Quarters, consolidated and consolidating quarterly and fiscal year-to-date
financial statements for Parent and its Subsidiaries, including income
statement, balance sheet, and statement of cash flow, prepared in accordance
with GAAP (subject to the absence of notes and to annual audit adjustment),
certified by the chief executive officer or chief financial officer or other
authorized individual of Borrower as presenting fairly the financial condition
of Parent and its Subsidiaries, which, for the end of each Fiscal Quarter, shall
also include a Covenant Compliance Certificate, setting forth a calculation of
the covenants described in Section 8.6 and Section 8.15;

 
(c)  
within thirty (30) days after the close of each month (or within 45 days after
the end of each final month of each Fiscal Quarter), reasonably detailed monthly
and fiscal year-to-date financial statements for Parent and its Subsidiaries,
including income statement, balance sheet, and statement of cash flow, prepared
in accordance with GAAP (subject to the absence of notes and to annual audit
adjustment), certified by the chief executive officer or chief financial officer
or other authorized individual of Borrower as presenting fairly the financial
condition of Parent and its Subsidiaries, which, for the end of each month,
shall also include a Covenant Compliance Certificate, setting forth a
calculation of the covenants described in Section 8.6 and Section 8.15;

 
 
40

--------------------------------------------------------------------------------

 
 
(d)  
 at least sixty (60) days prior to the end of Borrower's Fiscal Year an annual
operating budget showing a projected income statement, balance sheet and
borrowing base availability as of each calendar month end for the forthcoming
Fiscal Year; and

 
(e)  
such other financial information as Agent shall reasonably request.

 
7.2  
Books and Records.

 
  Borrower shall keep accurate and complete records of the Collateral and permit
Agent to: (a) visit Borrower's business locations upon reasonable notice; and
(b) inspect, audit and make extracts from or copies of Borrower's books,
records, journals, receipts, computer tapes and disks.  After the existence and
continuation of an Event of Default, all governmental authorities are authorized
to furnish Agent with copies of reports of examinations of Borrower made by such
parties.  After the existence and continuation of an Event of Default, Banks,
Sellers and other third parties (without waiving any attorney-client privilege)
with whom Borrower has contractual relationships pertaining to the Collateral or
the Loan Documents, are authorized to furnish Agent with copies of such
contracts and related materials.  Agent is authorized, in its own name or any
other name, to communicate with Account Debtors in order to verify the
existence, amount and terms of any Purchased Accounts.
 
7.3  
Additional Documentation.

 
  Borrower shall execute and deliver to Agent all additional documents that
Agent may, from time to time, reasonably determine are necessary or appropriate
to evidence the Loans or to continue or perfect Agent's Security Interest in the
Collateral.
 
7.4  
Existence, Name, Organization and Executive Office.

 
  Borrower shall maintain its existence in good standing and shall deliver to
Agent written notice, at least thirty (30) days in advance, of any proposed
change in Borrower's state of organization, a change in Borrower's name or
organizational identification number, a change in the use of any trade name, new
trade names, fictitious name or new fictitious names, Borrower's business
locations, the location of Borrower's Executive Office, the mailing address of
Borrower, the location of any Inventory or Equipment, or the location of
Borrower's books and records, and shall execute or cause to be executed any and
all documents that Agent reasonably requests in connection therewith, including,
in the case of any new location of Inventory that is not owned by Borrower, the
waiver and consent from the lessor of such premises in form and substance
reasonably acceptable to Agent.
 
7.5  
Compliance with Laws and Taxes.

 
  Borrower shall comply in all material respects with all Applicable
Laws.  Borrower shall pay all real and personal property taxes, assessments and
charges, and all franchise, income, unemployment, social security, withholding,
sales and all other taxes assessed against Borrower or the Collateral, at such
times and in such manner so as to avoid any penalty from accruing against
Borrower or any Lien or charge from attaching to the Collateral.  Borrower shall
promptly deliver to Agent, upon request, receipted bills evidencing payment of
such taxes and assessments.
 
 
41

--------------------------------------------------------------------------------

 
 
7.6  
Performance of Obligations.

 
  Borrower shall perform, in a timely manner, all of its obligations pursuant to
all leases, mortgages, deeds of trust or other agreements to which Borrower is a
party, and shall pay when due all debt owed by Borrower and all claims of
mechanics, materialmen, carriers, landlords, warehousemen and other like
Persons, except only, and to the extent that, the amount of any such debt and
claims is being contested by Borrower in good faith by appropriate proceedings
and Borrower maintains on its books reasonable reserves therefor in accordance
with GAAP.
 
7.7  
Reporting as to Revenues, Receivables Collateral.

 
(a)           With such frequency as Agent shall direct, Borrower shall deliver
to Agent such information as Agent shall request with respect to the Revenues,
Receivables Collateral and Purchased Accounts, including, but not limited to:
 
(i)  
daily a report with respect to Purchased Accounts (specifying the amounts
thereof), collections, reserves, charge-backs, ledger debt, due from factor
balances, fees and escrows, to be in the form of  Exhibit H or such other form
as Lenders may deliver to Borrower from time to time;

 
(ii)  
no later than the fifteenth (15th) day of each month, a Borrowing Base
Certificate which shall include a calculation of Eligible Factored Accounts as
of the date of report submission, to be in the form of Exhibit A or such other
form as Agent may deliver for such purpose to Borrower from time to time
hereafter, the statements in which, in each instance, shall be certified as to
truth and accuracy by a duly authorized officer on behalf of Borrower.  Each
such report shall further include, without limitation, the following: (i) a
factored receivables aging by Account Debtor; (ii) a factored receivables aging
by Seller; (iii) a deductions receivables aging by Seller; (iv) a list of escrow
and reserve balances by Seller; and (v) an aging report by Seller.  In addition
to the foregoing, Borrower may, if it elects, deliver to the Agent supplemental
aging reports and settlement reports with respect to Purchased Accounts
certified as to truth and accuracy by a duly authorized officer on behalf of
Borrower, no later than fifteen (15) days after the date of delivery of
Borrower's most recent monthly status report and Borrowing Base Certificate
pursuant to hereto, in order that the Agent may take such reports into account
in determining whether Borrower may obtain additional Revolving Loan Advances
pursuant to Section 1.1 hereof;

 
(iii)  
no later than the fifteenth (15th) day of each month, a status report, certified
by a duly authorized officer on behalf of Borrower, showing the aggregate dollar
value of the items comprising the Purchased Accounts and the age thereof from
purchase or loan date, as the case may be, whichever is earlier, as of the last
day of the preceding calendar month (segregating such items in such manner and
to such degree as Agent may reasonably request) and the age thereof as of the
last day of the preceding calendar month (segregating such items in such manner
and to such degree as Agent may reasonably request).  In any event, Borrower
will promptly notify Agent of all write offs of any accounts of any single
Seller in excess of Fifty Thousand Dollars ($50,000), individually or in the
aggregate.  Additionally, Agent may, at any time in its sole discretion, require
Borrower to permit the Agent to verify the individual account balances of the
individual Account Debtors immediately upon its request therefor.  In any event,
upon request from Agent, made at any time hereafter, Borrower shall furnish the
Agent with a then current Account Debtor address lists;

 
 
42

--------------------------------------------------------------------------------

 
 
(iv)  
no later than the fifteenth (15th) day of each month, a report listing each
Seller and identifying any Seller who is in default under any Factoring
Documentation or whose Factoring Documentation has been terminated; and

 
(v)  
no later than ten (10) days following Agent's request therefor, a complete and
updated list of Sellers, including the name, address and telephone number of
each customer.

 
(b) Borrower shall notify Agent promptly if:
 
(i)  
Borrower enters into a long-term contract with the United States of America,
and, if requested by Agent, Borrower shall execute all instruments and take all
steps necessary to insure that all amounts due and to become due under such
long-term contract are properly assigned to Agent pursuant to the Assignment of
Claims Act of 1940 or otherwise;

 
(ii)  
Borrower receives information with regard to any type or item of Collateral
which might have in any way a Materially Adverse Effect on the value of the
Collateral as a whole or the rights and remedies of Agent with respect thereto;
and

 
(iii)  
any Purchased Accounts due and owing in which amounts in excess of $25,000 are
in dispute by any single Account Debtor, and Borrower shall explain in detail
the reason for the dispute, all claims related to the dispute, and the amount in
controversy;

 
7.8  
Over-Advance.

 
  If, at any time, the aggregate unpaid principal amount of any of the Loans,
including without limitation, all amounts deemed to be Revolving Loan Advances
in accordance with Section 1.4 and Section 1.10, exceeds any applicable limit
set forth in this Agreement, Borrower shall immediately pay to Agent the amount
of any such excess and all accrued interest and other charges owing to the
Lender Group with respect thereto.
 
7.9  
Breach or Default.

 
  Borrower shall notify Agent immediately upon the occurrence of any
circumstance that:  (a) makes any representation or warranty of Borrower
contained in this Agreement or any other Loan Document incorrect or misleading
in any material respect; (b) constitutes an Event of Default or (c) which might
materially and adversely affect the Purchased Accounts or the Factoring
Documentation.
 
7.10  
Maintenance of Assets.

 
  Borrower shall maintain all of its real and personal property in good repair,
working order and condition, shall make all necessary replacements to such
property so that the value and the operating efficiency of such property will be
preserved, shall prevent any personal property from becoming a fixture to real
estate (unless owned by Borrower and encumbered by a mortgage, deed of trust,
security deed or similar agreement in favor of Agent), and will pay or cause to
be paid all rental or mortgage payments due on its real property.
 
 
43

--------------------------------------------------------------------------------

 
 
7.11  
Insurance.

 
  Borrower shall procure and continuously maintain:  (a) "All Risk Extended
Coverage" property insurance covering Borrower's tangible personal property for
the full replacement value thereof; (b) liability insurance in an amount
acceptable to Agent; and (c) such other customary insurance coverages as are
reasonably specified by Agent from time to time.  Borrower shall cause each
Seller to maintain insurance as required under the Factoring
Documentation.  Each property and business interruption insurance policy shall
contain a standard Lender's Loss Payable Endorsement in favor of Agent,
providing for, among other things, thirty (30) days prior written notice to
Agent of any cancellation, non-renewal or modification of such
coverage.  Borrower shall deliver to Agent certified copies of such policies and
all required endorsements, or other evidence of such insurance acceptable to
Agent.  All amounts received by Agent from any such insurance policies may be
applied by Agent to the Obligations.  If Borrower fails to procure required
insurance or such insurance is canceled or otherwise lapses, Agent may procure
such insurance and add the cost of such insurance to the principal balance of
the Loans.  
 
7.12  
Use of Proceeds.

 
  Borrower shall use the proceeds of all Revolving Loan Advances and all other
loans or accommodations made by Lenders for Borrower (i) for Borrower's working
capital and other legal and proper business purposes; (ii) to repay indebtedness
of Borrower owing to Morry Rubin and George Rubin as of the Closing Date in an
aggregate amount not to exceed $1,500,000.  No proceed of the Revolving Loan
Advances shall be used for any personal, family or household purposes or for any
purpose prohibited by law or by the terms and conditions of this Agreement or
any of the Loan Documents.
 
7.13  
Disclosure.

 
  Promptly and in no event later than five (5) Business Days after obtaining
knowledge thereof, Borrower shall (i) notify Agent if any written information,
exhibit, or report recently furnished to Agent contained any untrue statement of
a material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made, and (ii) correct any defect or error that may be discovered therein
or in any Loan Document or in the execution, acknowledgment, filing, or
recordation thereof.
 
7.14  
Further Assurances.

 
  Borrower will promptly cure, or cause to be cured, defects in the execution
and delivery of the Loan Documents (including this Agreement), resulting from
any act or failure to act by Borrower or any of the employees or officers
thereof.  Borrower, at Borrower's expense, will promptly execute and deliver to
Agent, or cause to be executed and delivered to Agent, all such other and
further documents, agreements, and instruments in compliance with or
accomplishment of the covenants and agreements of Borrower in the Loan
Documents, including this Agreement, or to correct any technical omissions in
the Loan Documents, or to obtain any consents that are necessary in connection
with or in accomplishment of the covenants and agreements of Borrower, all as
may be necessary or appropriate in connection therewith as may be requested by
Agent.
 
7.15  
Brokerage Commissions.

 
  Borrower shall pay any and all brokerage commission or finders fees incurred
in connection with or as a result of Borrower's obtaining financing from the
Lender Group under this Agreement as of the Closing Date.  Borrower agrees to
indemnify, defend, and hold the Lender Group harmless from and against any claim
of any broker or finder arising out of Borrower's obtaining financing from the
Lender Group under this Agreement.
 
 
44

--------------------------------------------------------------------------------

 
 
7.16  
Factoring Documentation.

 
  Borrower shall (a) cause the Factoring Documentation to consist of only one
(1) original counterpart, and (b) offer factoring services under Factoring
Agreements (i) in accordance with the Credit Guidelines and (ii) which are
evidenced by Factoring Documentation that are solely on forms that are in
compliance with applicable state and federal laws and are substantially in a
form similar to those set forth in Exhibit D.
 
7.17  
Additional Covenants.

 
  No later than December 21, 2008, Borrower shall deliver or cause to be
delivered to Agent in form reasonably acceptable to Agent an executed lenders
loss payable endorsement in respect of Borrower's casualty loss and liability
insurance policies.  No later than February 21, 2009, Borrower shall terminate
all depository, collection and disbursement accounts with Bank of America, N.A.
or any Affiliate.
 
ARTICLE VIII - NEGATIVE COVENANTS
 
Until this Agreement and the Commitments hereunder have been terminated and all
Obligations have been paid in full, Borrower covenants and agrees with Agent and
Lenders as follows:
 
8.1  
Business, Management and Organization.

 
  Borrower shall not:  (a) make any material change in the nature of the
business that Borrower presently conducts; (b) change its name except after
first complying with Section 7.4; (c) change its state of organization or its
type of organization (that is, from a limited liability company); or (d) merge
or consolidate with any Person or purchase any stock or assets of any other
Person, other than assets used by Borrower in the ordinary course of its
business and other than Permitted Investments.  
 
8.2  
Disposition of Assets.

 
  Borrower shall not:  (a) encumber the Collateral in favor of any party other
than Agent, whether voluntarily or involuntarily, other than the Permitted
Liens; or (b) sell, consign, lease or remove from Borrower's business locations
any of Borrower's assets except that, until Agent gives Borrower notice to the
contrary during the existence of any Event of Default, Borrower may (i) sell
Inventory in the ordinary course of its business (any sale or exchange of
Inventory in satisfaction of indebtedness of Borrower shall not be deemed a sale
of Inventory in the ordinary course of business); (ii) sell or dispose of
obsolete assets that constitute Collateral which Borrower has determined, in
good faith, not to be useful in the conduct of its business and which, in any
Fiscal Year, do not have an aggregate fair market value in excess of $75,000;
and (iii) sell or dispose of obsolete assets that do not constitute Collateral
which Borrower has determined, in good faith, not to be useful in the conduct of
its business.
 
8.3  
Loans and Guarantees.

 
  Borrower shall not make any loan or contribute money, goods or services to, or
guaranty or agree to become liable for any obligation of, any other Person,
including any Affiliates of Borrower or any Interested Party, other
than:  (a) loans to employees of Borrower for reimbursable expenses incurred by
such employees in the normal course of Borrower's business; and (b) Permitted
Investments.
 
8.4  
Investments.

 
  Borrower shall not make any Investment other than Permitted Investments.
 
8.5  
Distributions and Salaries.

 
 
45

--------------------------------------------------------------------------------

 
 
  Borrower shall not:
 
(a)           make any dividend, distribution or payment on or with respect to
any membership interests, or purchase, redeem or otherwise acquire or retire any
of its membership interests except (i) membership interests acquired on the
conversion thereof into other membership interests or (ii) so long as no Event
of Default has occurred and is continuing or would be caused thereby, (a)
Permitted Tax Distributions; provided that prior to making any such Permitted
Tax Distributions Borrower shall provide to Agent a certificate confirming its
pro forma compliance with Section 8.6 after giving effect to such distribution
for the next succeeding month, and (B) Permitted Other Distributions; provided
that prior to making any such Permitted Other Distributions Borrower shall
provide to Agent a certificate confirming that after giving effect to such
distribution it will have not less than $500,000 of Availability and its pro
forma compliance with Section 8.6 as of the date of such distribution for the
next succeeding month.
 
(a) increase, whether by election, promotion or otherwise, the aggregate
salaries and other compensation paid to existing officers of Borrower by more
than ten percent (10%) in the aggregate in any Fiscal Year.
 
8.6  
Financial Covenants.

 


 
(a)  
Borrower shall not permit Leverage Ratio to be greater than (i) .5 to 1.0 as of
the last day of its 2008 Fiscal Year and as of the last day of each Fiscal
Quarter ending March 31, June 30, and September 30, 2009, (ii) 2.35 to 1.0 as of
the last day of its 2009 Fiscal Year and as of the last day of each Fiscal
Quarter ending March 31, June 30 and September 30, 2010, and (iii) 2.75 to 1.0
as of the last day of its 2010 Fiscal Year and as of the last day of each Fiscal
Quarter thereafter.

 
(b)  
Borrower shall not permit the Fixed Charge Coverage Ratio to be less than
(i) .25 to 1.0 as of the Fiscal Quarter ending June 30, 2009, for the six months
then ending, (ii) 1.0 to 1.0 for the Fiscal Quarter September 30, 2009, for the
nine months then ending, or (iii) 1.5 to 1.0 as of the Fiscal Year December 31,
2009, and, thereafter, as of the end of each Fiscal Quarter, commencing with the
Fiscal Quarter ending March 31, 2010, in each case for the immediately preceding
rolling twelve month period.

 
(c)  
Borrower shall not permit Adjusted Tangible Net Worth to be less than
(i) $2,500,000 as of the last day of its 2008 Fiscal Year and as of the last day
of each Fiscal Quarter ending March 31, June 30 and September 30 2009,
(ii) $2,800,000 as of the last day of its 2009 Fiscal Year and as of the last
day of each Fiscal Quarter ending March 31, June 30 and September 30, 2010, and
(iii) $4,700,000 as of the last day of its 2010 Fiscal Year and as of the last
day of each Fiscal Quarter thereafter.

 
(d)  
Borrower shall not permit EBITDA to be less than a negative $300,000 as of the
last day of each Fiscal Quarter ending December 31, 2008 and March 31, 2009.

 
(e)  
Borrower shall not permit Availability at any time to be less than five percent
(5%) of the amount indicated on the most recent Borrowing Base Certificate
(inclusive of all fees, charges, expenses and all Liabilities and other payables
are current within ordinary payment terms).

 
All amounts referenced in this Section shall be determined in accordance with
GAAP.
 
 
46

--------------------------------------------------------------------------------

 
 
8.7  
Change of Control.

 
  Borrower shall not cause, permit, or suffer, directly or indirectly, any
Change of Control.
 
8.8  
Limitation on Indebtedness for Money Borrowed.

 
  Borrower shall not create or suffer to exist any Indebtedness for Money
Borrowed except: (i) the Indebtedness for Money Borrowed by Borrower to the
Lender Group under this Agreement and the Loan Documents; (ii) Indebtedness for
Money Borrowed outstanding as of the Closing Date and listed on Schedule 8.8;
(iii) Indebtedness for Money Borrowed secured by Permitted Liens; or (iv)
Subordinated Indebtedness.
 
8.9  
Mergers; Consolidations; Acquisitions.

 
  Borrower shall not merge or consolidate, or permit any Subsidiary of Borrower
to merge or consolidate, with any Person; nor acquire, or permit any of its
Subsidiaries to acquire, all or any substantial part of the properties and
assets or Securities of any Person.
 
8.10  
Subsidiaries.

 
  After the Closing Date, Borrower shall not create any Subsidiaries, or
transfer any assets to any Subsidiary.
 
8.11  
Fiscal Year.

 
  Borrower shall not change its Fiscal Year end for accounting purposes.
 
8.12  
Affiliate Transactions.

 
  Subject to Sections 8.4 and 8.5, Borrower shall not enter into or be a party
to any agreement or transaction with any Affiliate except in the ordinary course
of and pursuant to the reasonable requirements of Borrower's business and upon
fair and reasonable terms that are no less favorable to Borrower than it would
obtain in a comparable arms length transaction with a Person not an Affiliate of
Borrower, and on terms consistent with the business relationship of Borrower and
such Affiliate prior to the Agreement Date, if any, and fully disclosed to
Agent.  
 
8.13  
Subordinated Indebtedness.

 
  Borrower shall not (i) amend any document relating to the Subordinated
Indebtedness, or (ii) make any payment with respect to such Subordinated
Indebtedness except as provided in a subordination agreement acceptable to
Agent.
 
8.14  
Credit Guidelines.

 
  Borrower shall not amend, modify or otherwise change in any respect the Credit
Guidelines without the prior written consent of Agent, except for any
amendments, modifications or changes the effect of which is not materially
adverse to Borrower.  Borrower shall deliver to Agent promptly (but in any event
not less that five (5) Business Days after such amendment, modification or
change) a copy of any revised Credit Guidelines.
 
8.15  
Purchased Accounts Covenants.

 
  Borrower shall not permit (a) write-offs of Purchased Accounts to exceed 0.5%,
or (b) the Average Monthly Purchased Accounts Turnover to exceed 40 days, in
each case measured as of the last day of each month for the twelve month period
then ending.
 
8.16  
Anti-Terrorism Laws.

 
  Borrower shall not engage in, or permit any of its Subsidiaries to engage in,
any of the following activities:  (i) conduct any business or engage in any
transaction or dealing with any Blocked Person, including the making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person;  (ii) deal in, or otherwise engage in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224; or (iii) engage in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in Executive Order No.13224 or the
Patriot Act.  Borrower shall deliver to Agent any certification or other
evidence requested from time to time by Agent, in its sole discretion,
confirming Borrower's compliance with this Section 8.16.
 
 
47

--------------------------------------------------------------------------------

 
 
8.17  
Sanctioned Persons.

 
  Neither Borrower nor any Subsidiary will create or accept any account,
instrument, chattel paper or other obligation of any kind due from or owed by a
Sanctioned Person or enter into any lease that secured the Obligations where the
lessee is a Sanctioned Person.  Borrower shall notify Agent promptly in writing
if it learns that any Seller or Account Debtor is a Sanctioned Person.
 
ARTICLE IX - CONDITIONS PRECEDENT
 
9.1  
Initial Credit.

 
  The obligation of each Lender to extend any credit under this Agreement is
subject to the fulfillment to Agent's satisfaction in its Permitted Discretion
on or before November 30, 2008 of all of the following conditions:
 
(a)  
Agent shall have received, in form and substance satisfactory to the Lender
Group in their Permitted Discretion, each of the following, duly executed:

 
(i)  
this Agreement;

 
(ii)  
the Revolving Notes, if any;

 
(iii)  
Borrower's borrowing resolutions, certified organizational documents and good
standing certificates in Borrower's jurisdictions of organization and each other
jurisdiction where Borrower is qualified to do business, together with a
secretary's certificate;

 
(iv)  
a Notice of Borrowing dated the Agreement Date;

 
(v)  
UCC-1 financing statements;

 
(vi)  
each Guaranty;

 
(vii)  
an opinion of Borrower's counsel;

 
(viii)  
Deposit Account Control Agreements with such banks as Agent may request;

 
(ix)  
a waiver and consent from each of Borrower's landlords;

 
(x)  
all releases, terminations, agreements and other documents as Agent may request
to effect and evidence termination of the existing financing arrangements of
Borrower and the interests of any other lender or lenders pursuant to any such
financing arrangements in any assets and properties of Borrower;

 
 
48

--------------------------------------------------------------------------------

 
 
(xi)  
each Pledge Agreement, together with membership interest powers for all
certificated membership interests, if any;

 
(xii)  
a Borrowing Base Certificate dated as of the Agreement Date;

 
(xiii)  
a copy of Borrower's Credit Guidelines; and

 
(xiv)  
such other documents as Agent may require under this Agreement.

 
(b)  
[Reserved]

 
(c)  
Agent shall have completed a field review of the records and other information
with respect to the Collateral as Lenders may require, the results of which
(including evidence of segregation and identification of Collateral) shall be
satisfactory to Agent in its discretion.

 
(d)  
Agent shall have received and reviewed UCC and Lien search results for all
jurisdictions in which assets of Borrower are located in the United States, in
form and substance satisfactory to Agent.

 
(e)  
Agent shall have received evidence, in form and substance satisfactory to Agent,
that Agent, on behalf of the Lender Group, has a valid perfected first security
interest in all of the Collateral except as otherwise permitted under this
Agreement.

 
(f)  
Agent shall have received all original notes, if any, executed by a Seller in
connection with a Factoring Agreement and photocopies of all other Factoring
Documentation.

 
(g)  
Agent shall have completed its business, legal and collateral due diligence,
including a collateral audit and review of Borrower's books and records,
Factoring Agreements with Sellers conducted by Agent and verification of
Borrower's representations and warranties to Lenders, the results of which shall
be satisfactory to Agent.

 
(h)  
Agent shall have received evidence satisfactory to it that as of the Closing
Date, after giving effect to the Borrowings hereunder on the Closing Date and
the payment of all fees and expenses to be paid by Borrower at closing under
this Agreement, Availability shall not be less than $1,000,000.

 
(i)  
No Default or Event of Default shall have occurred and be continuing.

 
(j)  
All representations and warranties of Borrower set forth in this Agreement shall
be true and correct in all material respects.

 
(k)  
The parties thereto shall have completed or delivered, as applicable, all items
on the checklist of closing items in connection with this Agreement, each to the
satisfaction of Agent in its discretion and Agent shall have received such other
documents as Agent or its counsel may have reasonably requested.

 
 
49

--------------------------------------------------------------------------------

 
 
9.2  
Initial and Subsequent Credit.

 
  The obligation of each Lender to make each extension of credit requested by
Borrower under this Agreement, including without limitation, the initial
Revolving Loan Advance, any subsequent Revolving Loan Advance shall be subject
to the fulfillment to Agent's satisfaction of all of the following conditions:
 
(a)           The representations and warranties contained in this Agreement and
in each of the other Loan Documents shall be true in all material respects on
and as of the date of the signing of this Agreement and on the date of each
extension of credit or the making of any Loans the Lender Group pursuant to this
Agreement, with the same effect as though such representations and warranties
had been made on and as of each such date, and on each such date no Default or
Event of Default shall exist.
 
(b)           Agent shall have received all additional documents that it may
require in connection with such extension of credit, in form and substance
satisfactory to Agent.
 
 
ARTICLE X - EVENTS OF DEFAULT; REMEDIES
 
10.1  
Events of Default.

 
  The occurrence or existence of any one or more of the following events or
conditions, whether voluntary or involuntary, shall constitute an Event of
Default:
 
(a) Borrower fails to pay when due (whether due at stated maturity, on demand,
upon acceleration or otherwise) any installment of principal, over advance,
interest, premium, if any, and fees on any of the Loans, or otherwise owing
under this Agreement;
 
(b)  
Borrower fails to pay any of the other Obligations on the due date thereof
(whether due at stated maturity, on demand, upon acceleration or otherwise) and
such failure shall continue for a period of ten (10) days after Agent's or any
applicable Lender's giving Borrower written notice thereof;

 
(c)  
Borrower or any other Obligor fails or neglects to perform, keep or observe any
covenant contained in this Agreement or the other Loan Documents (other than a
covenant which is dealt with specifically elsewhere in this Section 10.1) and
the breach of such other covenant in this Agreement or the other Loan Documents
is not cured within ten (10) days after the sooner to occur of Borrower's or
such other Obligor's receipt of notice of such breach from Agent or any Lender
or the date on which such failure or neglect first becomes known to any officer
of Borrower or such other Obligor;

 
(d)  
any representation or warranty made by or on behalf of Borrower or any other
Obligor, or other information provided by or on behalf of Borrower or any other
Obligor to any member of the Lender Group, was incorrect or misleading in any
material respect at the time it was made or provided;

 
(e)  
Borrower or any Affiliate of Borrower defaults:  (i) as primary or secondary
obligor, in the payment of any principal or interest on any Indebtedness for
Money Borrowed (other than the Obligations) in excess of $75,000, and such
default continues beyond any applicable grace period or, if such Indebtedness is
payable on demand, fails to pay such Indebtedness upon demand; or (ii) in the
observance of any covenant, term or condition contained in any agreement
evidencing, securing or relating to any Indebtedness for Money Borrowed (other
than the Obligations) in excess of $75,000, if the effect of such default is to
cause, or to permit any other party to such Indebtedness to cause, all or part
of such Indebtedness to become due before its stated maturity;

 
 
50

--------------------------------------------------------------------------------

 
 
(f)  
a writ of attachment, garnishment execution, distraint or similar process in
excess of $75,000 is issued against Borrower, any Affiliate of Borrower, or any
of their respective properties except for any such writ of attachment,
garnishment execution, distraint or similar process that is subject to a bona
fide dispute by Borrower and is properly contested by appropriate proceedings
promptly instituted and diligently conducted;

 
(g)  
Agent determines, in its Permitted Discretion, that a Materially Adverse Effect
has occurred;

 
(h)  
Borrower becomes insolvent or bankrupt; makes an assignment for the benefit of
creditors or consents to the appointment of a trustee or receiver; a trustee or
a receiver is appointed for Borrower or for a significant portion of Borrower's
assets; bankruptcy, reorganization or insolvency proceedings are instituted by
or against Borrower; or if any of the foregoing occurs with respect to any
guarantor or other party liable for any of Borrower's obligations owing to the
Lender Group;

 
(i)  
any judgment or order for the payment of money in excess of $50,000, or in
excess of $250,000 in the aggregate for all such judgments or orders, is entered
against Borrower, unless the same shall be (i) fully covered by insurance and
the issuer of the applicable policy shall have acknowledged full coverage in
writing within thirty (30) days of judgment, or (ii) vacated, stayed, bonded,
paid or discharged within a period of thirty (30) days from the date of such
judgment or order;

 
(j)  
any Loan Document is terminated other than as provided for in this Agreement or
becomes void or unenforceable, or any Security Interest ceases to be a valid and
perfected first priority security interest in any portion of the Collateral,
other than as a result of the Permitted Liens;

 
(k)  
Borrower conceals, removes, or permits to be concealed or removed, any of its
assets with the intent to hinder, delay or defraud the Lender Group or any of
Borrower's other creditors;

 
(l)  
a Guarantor, surety or endorser for any of the Obligations revokes, terminates
or fails to perform any of the terms of any Guaranty, endorsement or other
agreement of such party in favor of Agent, for the benefit of the Lender Group,
or prospectively terminates or revokes such Guaranty or surety;
    (m)  any Guarantor dies and, such Guarantor has not been replaced within
sixty (60) days of the death of that person by another Person as creditworthy as
the original Guarantor in Agent's sole discretion;     (n)  ny loss, theft,
damage or destruction of any item of Collateral or other property of Borrower
that has a Materially Adverse Effect;

 
(o)  
there is filed against Borrower or any guarantor or other party liable for any
of Borrower's Obligations any civil or criminal action, suit or proceeding under
any federal or state racketeering statute (including, without limitation, the
Racketeer Influenced and Corrupt Organization Act of 1970), which action, suit
or proceeding could result in the confiscation or forfeiture of any material
portion of the Collateral; and

 
(p)  
any Termination Event with respect to any Plan shall have occurred; or a
decision shall have been made by Borrower or any Affiliate of Borrower, or any
member of the "controlled group of corporations" (as defined in Section
1563(a)(4) of the Internal Revenue Code determined without regard to Sections
1563(a) and (e)(3)(c) of such Code) of which Borrower or any Affiliate of
Borrower is a party, to terminate, file a notice of termination with respect to,
or withdraw from, any Plan.

 
10.2  
Remedies.

 
  In addition to any other rights and remedies that Lenders may have, upon the
occurrence and during the continuance of an Event of Default, Agent may, and
upon the written, telecopied or telex request of the Required Lenders, shall
take any or all of the following actions, without prejudice to the rights of
Agent, any Lender or the holder of any Revolving Note to enforce its claims
against Borrower:
 
(a) Without notice to, or demand upon, Borrower:
 
(i)  
discontinue making any further Loans;

 
(ii)  
immediately terminate this Agreement and the Commitments hereunder;

 
(iii)  
declare all Obligations to be immediately due and payable (except with respect
to any Event of Default set forth in Section 10.1(h), in which case all
Obligations shall automatically become immediately due and payable);

 
(iv)  
take possession of all or any portion of the Collateral, wherever located, and
enter on any of the premises where any of the Collateral may be and remove,
repair and store any of the Collateral until it is sold or otherwise disposed of
(Agent shall have the right to store, without charge, all or any portion of the
Collateral at any of Borrower's business locations);

 
(v)  
use, without charge, Borrower's Proprietary Rights, advertising materials, or
any property of a similar nature, in advertising for sale and selling any of the
Collateral;

 
(vi)  
renew, modify or extend any Receivable Collateral, grant waivers or indulgences
with respect to any Receivable Collateral, accept partial payments on any
Receivables Collateral, release, surrender or substitute any security for
payment of any Receivables Collateral, or compromise with, or release, any party
liable on any Receivables Collateral in such a manner as Agent may, in its sole
discretion deem advisable, all without affecting or diminishing Borrower's
Obligations to the Lender Group; and

 
 
51

--------------------------------------------------------------------------------

 
 
(vii)  
record all Collateral Assignments of Note and Lien and UCC-3 assignments to
evidence of record the assignment to Agent of the Client Loan Documents and
Borrower's liens against their respective Clients.

 
(b)  
With notice to Borrower:

 
(i)  
require Borrower, at Borrower's expense, to assemble the Collateral and make the
Collateral available to Agent at locations reasonably convenient to Agent and
Borrower; and

 
(ii)  
sell or otherwise dispose of all or any portion of the Collateral at public or
private sale for cash or credit, with such notice as may be required by law (in
the absence of any contrary requirement, Borrower agrees that ten (10) days
prior notice of a public or private sale of the Collateral is reasonable), in
lots or in bulk, all as Agent, in its sole discretion, may deem
advisable.  Agent shall have the right to conduct any such sales, without
charge, at Borrower's business locations.  Any member of the Lender Group may
purchase all or any portion of the Collateral at public sale and, if permitted
by law, at private sale and, in lieu of actual payment of the purchase price,
may offset the amount of such price against the outstanding amount of the Loans
and any other amounts owing from Borrower to such member of the Lender
Group.  Proceeds realized from the sale of any Collateral will be applied in the
order set forth in Section 1.5(c).  Borrower agrees that Borrower will remain
fully liable for any deficiency owing to any member of the Lender Group after
the proceeds of the Collateral have been applied to the Loans and all other
amounts owing from Borrower to the Lender Group.

 
(c)  
If any of the Collateral shall require repairing, maintenance, preparation, or
the like, or is in process or other unfinished state, Agent shall have the
right, but not the obligation, to repair or perform such maintenance,
preparation, processing or completion of manufacturing to place the same in such
saleable condition as Agent shall deem appropriate, but Agent shall have the
right to sell or dispose of such Collateral with or without such processing.

 
ARTICLE XI - AGENT
 
11.1  
Appointment of Agent.

 
(a)  
Each Lender hereby designates Textron as Agent to act as herein specified.  Each
Lender hereby irrevocably authorizes, and each holder of any Revolving Note by
the acceptance of a Revolving Note or participation shall be deemed irrevocably
to authorize, Agent to take such action on its behalf under the provisions of
this Agreement and the Revolving Notes and any other instruments and agreements
referred to herein and to exercise such powers and to perform such duties
hereunder and thereunder as are specifically delegated to or required of Agent
by the terms hereof and thereof and such other powers as are reasonably
incidental thereto.  Agent shall hold all payments of principal, interest, fees,
charges and expenses received pursuant to this Agreement or any other Loan
Document and Agent shall hold all Collateral for the ratable benefit of
Lenders.  Agent may perform any of its duties hereunder by or through its agents
or employees.

 
(b)  
The provisions of this Article XI are solely for the benefit of Agent, and
Lenders, and none of the Obligors shall have any rights as a third party
beneficiary of any of the provisions hereof (other than Section 11.9).  In
performing its functions and duties under this Agreement, Agent shall act solely
as agent of the Lenders and does not assume and shall not be deemed to have
assumed any obligation toward or relationship of agency or trust with or for
Borrower.

 
 
52

--------------------------------------------------------------------------------

 
 
11.2  
Nature of Duties of Agent.

 
  Agent shall have no duties or responsibilities except those expressly set
forth in this Agreement and other Loan documents.  None of Agent, or any of its
officers, directors, employees or agents shall be liable for any action taken or
omitted by it as such hereunder or in connection herewith, unless caused by its
or their gross negligence or willful misconduct.  The duties of Agent shall be
mechanical and administrative in nature; Agent shall not have by reason of this
Agreement a fiduciary relationship in respect of any Lender; and nothing in this
Agreement, expressed or implied, is intended to or shall be so construed as to
impose upon Agent any obligations in respect of this Agreement except as
expressly set forth herein.
 
11.3  
Lack of Reliance on Agent.

 
(a)  
Independently and without reliance upon Agent, each Lender, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial or other condition and affairs of each Obligor in
connection with the taking or not taking of any action in connection herewith
and (ii) its own appraisal of the creditworthiness of each Obligor, and, except
as expressly provided in this Agreement, Agent shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
its possession before the making of the Revolving Loan Advances or at any time
or times thereafter.

 
(b)  
Agent shall not be responsible to any Lender for any recitals, statements,
information, representations or warranties herein or in any document,
certificate or other writing delivered in connection herewith or for the
execution, effectiveness, genuineness, validity, enforceability, collectibility,
priority or sufficiency of this Agreement, the Revolving Notes or any other Loan
Document or the financial or other condition of any Obligor.  Agent shall not be
required to make any inquiry concerning either the performance or observance of
any of the terms, provisions or conditions of this Agreement, the Revolving
Notes or any other Loan Document, or the financial condition of any Obligor, or
the existence or possible existence of any Default or Event of Default, unless
specifically requested to do so in writing by any Lender.

 
11.4  
Certain Rights of Agent.

 
  Agent shall have the right to request instructions from the Required Lenders
or, as required, each of the Lenders.  If Agent shall request instructions from
the Required Lenders or each of the Lenders, as the case may be, with respect to
any act or action (including the failure to act) in connection with this
Agreement, Agent shall be entitled to refrain from such act or taking such
action unless and until Agent shall have received instructions from the Required
Lenders or each of the Lenders, as the case may be, and Agent shall not incur
liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting hereunder in accordance with
the instructions of the Required Lenders or each of the Lenders, as the case may
be.
 
 
53

--------------------------------------------------------------------------------

 
 
11.5  
Reliance by Agent.

 
  Agent shall be entitled to rely, and shall be fully protected in relying, upon
any note, writing, resolution, notice, statement, certificate, telex teletype or
telecopier message, cablegram, radiogram, order or other documentary,
teletransmission, telephone message or e-mail transmission believed by it to be
genuine and correct and to have been signed, sent or made by the proper
person.  Agent may consult with legal counsel (including counsel for the
Obligors with respect to matters concerning the Obligors), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.
 
11.6  
Indemnification of Agent.

 
  To the extent Agent is not reimbursed and indemnified by the Obligors, each
Lender will reimburse and indemnify Agent in proportion to its respective
Commitment, for and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (including
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against Agent in
performing its duties hereunder, in any way relating to or arising out of this
Agreement or any other Loan Documents, provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from
Agent's gross negligence or willful misconduct.
 
11.7  
Agent in its Individual Capacity.

 
  With respect to their obligation to lend under this Agreement, the Loans made
by it and the Revolving Notes issued to it, and all of its rights and
obligations as a Lender hereunder and under the other Loan Documents, Agent
shall have the same rights and powers hereunder as any other Lender or holder of
a Revolving Note or participation interests and may exercise the same as though
it was not performing the duties specified herein; and the terms "Lenders",
"Required Lenders", "holders of Revolving Notes", or any similar terms shall,
unless the context clearly otherwise indicates, include Agent in its individual
capacity.  Agent may accept deposits from, lend money to, acquire equity
interests in, and generally engage in any kind of banking, trust, financial
advisory or other business with the Obligors or any Affiliate of the Obligors as
if it were not performing the duties specified herein, and may accept fees and
other consideration from the Obligors for services in connection with this
Agreement and otherwise without having to account for the same with the Lenders.
 
11.8  
Holders of Revolving Notes.

 
  Agent may deem and treat the payee of any Revolving Note as the owner thereof
for all purposes hereof unless and until a written notice of the assignment or
transfer thereof shall have been filed with Agent.  Any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is the holder of any Revolving Note, shall be conclusive
and binding on any subsequent holder, transferee or assignee of such Revolving
Note or of any Revolving Note or Revolving Notes issued in exchange therefor.
 
11.9  
[Reserved].

 
 
54

--------------------------------------------------------------------------------

 
 
11.10  
Collateral Matters.

 
(a)  
Each Lender authorizes and directs Agent to enter into the Security Documents or
any amendments thereto for the benefit of Lenders.  Each Lender authorizes and
directs Agent to enter into any acknowledgment agreement with any landlord,
warehouseman, filler, packer or processor of Borrower.  Each Lender also
authorizes and directs Agent to review and approve all agreements regarding the
Cash Concentration Account (including the Deposit Account Control Agreement) on
such terms as Agent deems necessary.  Each Lender hereby agrees, and each holder
of any Revolving Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
or each of the Lenders, as applicable, in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders or
each of the Lenders, as applicable, of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders.  Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to take
any action with respect to any Collateral or Security Document that may be
necessary or appropriate to perfect and maintain perfected the security interest
in and liens upon the Collateral granted herein and pursuant to the Security
Documents.  The rights, remedies, powers and privileges conferred upon Agent
hereunder and under the other Loan Documents may be exercised by Agent without
the necessity of the joinder of any other parties unless otherwise required by
applicable law.

 
(b)  
Lenders hereby authorize Agent, at its option and in its Permitted Discretion,
to release any Lien granted to or held by Agent upon any Collateral (i) on the
Termination Date, or (ii) constituting property being sold or disposed of upon
receipt of the proceeds of such sale by Agent if Borrower certifies to Agent
that the sale or disposition is made in compliance with Section 8.2 (and Agent
may rely conclusively on any such certificate, without further inquiry).

 
(c)  
Upon any sale and transfer of Collateral that is expressly permitted pursuant to
the terms of this Agreement, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days'
prior written request by Borrower, Agent shall (and is hereby irrevocably
authorized by Lenders to) execute such documents as may be necessary to evidence
the release of the Liens granted to Agent for the benefit of the Lender Group
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided that (i) Agent shall not be required to execute any such document on
terms that, in Agent's opinion, would expose Agent or any Lender to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any Liens upon (or obligations of
Borrower in respect of) all interests retained by Borrower, including the
proceeds of the sale, all of which shall continue to constitute part of the
Collateral.  In the event of any sale or transfer of Collateral, or any
foreclosure with respect to any of the Collateral, Agent shall be authorized to
deduct all of the expenses reasonably incurred by Agent from the proceeds of any
such sale, transfer or foreclosure.

 
 
55

--------------------------------------------------------------------------------

 
 
(d)  
Agent shall have no obligation whatsoever to Lenders or to any other Person to
assure that the Collateral exists or is owned by Borrower or is cared for,
protected or insured or that the liens granted to Agent herein or pursuant
hereto have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
or to continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to Agent in this Section 11.10 or in any of the Security Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, Agent may act in any manner it may deem
appropriate, in its sole discretion, given Agent's own interest in the
Collateral as one of the Lenders and that Agent shall have no duty or liability
whatsoever to Lenders, except for its gross negligence or willful misconduct.

 
(e)  
Agent shall promptly, upon receipt thereof, forward to each Lender copies of the
results of any field examinations by Agent with respect to Borrower and any
appraisals obtained by Agent with respect to any of the Collateral.  Agent shall
have no liability to any Lender for any errors in or omissions from any field
examination or other examination of Borrower or the Collateral, or in any such
appraisal, unless such error or omission was the direct result of Agent's
willful misconduct.

 
(f)  
It is the purpose of this Agreement that there shall be no violation of any
applicable law denying or restricting the right of financial institutions to
transact business as an agent in any jurisdiction.  It is recognized that, in
case of litigation under any of the Loan Documents, or in case Agent deems that
by reason of present or future laws of any jurisdiction Agent might be
prohibited from exercising any of the powers, rights or remedies granted to
Agent, or Lenders hereunder or under any of the Loan Documents or from holding
title to or a Lien upon any Collateral or from taking any other action which may
be necessary hereunder or under any of the Loan Documents, Agent may appoint an
additional Person or Persons as a separate collateral agent or co-collateral
agent that is not so prohibited from taking any of such actions or exercising
any of such powers, rights or remedies.  If Agent shall appoint an additional
Person as a separate collateral agent or co-collateral agent as provided above,
each and every remedy, power, right, claim, demand or cause of action intended
by this Agreement and any of the Loan Documents to be exercised by or vested in
or conveyed to Agent with respect thereto shall be exercisable by and vested in
such separate collateral agent or co-collateral agent, but only to the extent
necessary to enable such separate collateral agent or co-collateral agent to
exercise such powers, rights and remedies, and every covenant and obligation
necessary to the exercise thereof by such separate collateral agent or
co-collateral agent shall run to and be enforceable by any of them.  Should any
instrument from Lenders be required by the separate collateral agent or
co-collateral agent so appointed by Agent in order more fully and certainly to
vest in and confirm to him or it such rights, powers, duties and obligations,
any and all of such instruments shall, on request, be executed, acknowledged and
delivered by Lenders whether or not a Default or Event of Default then
exists.  In case any separate collateral agent or co-collateral agent, or a
successor to either, shall die, become incapable of acting, resign or be
removed, all the estates, properties, rights, power, duties and obligations of
such separate collateral agent or co-collateral agent, so far as permitted by
applicable law, shall vest in and be exercised by Agent until the appointment of
a new collateral agent or successor to such separate collateral agent or
co-collateral agent.

 
 
56

--------------------------------------------------------------------------------

 
 
11.11  
Actions with Respect to Defaults.

 
  In addition Agent's right to take actions on its own accord as permitted under
this Agreement, Agent shall take such action with respect to a Default or Event
of Default as shall be directed by the Required Lenders or all of the Lenders,
as the case may be; provided that, until Agent shall have received such
directions, Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable and in the best interests of Lenders,
including actions permitted by Section 10.2.
 
11.12  
Delivery of Information.

 
  Agent shall not be required to deliver to any Lender originals or copies of
any documents, instruments, notices, communications or other information
received by Agent or from the Obligors or any of their Subsidiaries, the
Required Lenders, any Lender or any other Person under or in connection with
this Agreement or any other Loan Document except (a) as specifically provided in
this Agreement or any other Loan Document and (b) as specifically requested from
time to time in writing by any Lender with respect to a specific document
instrument, notice or other written communication received by and in the
possession of Agent at the time of receipt of such request and then only in
accordance with such specific request.
 
11.13  
No Reliance on Agent's Customer Identification Program.

 
  Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other obligations required or imposed under or pursuant to the
Patriot Act or the regulations thereunder, including the regulations contained
in 31 CFR 103.121 (as hereafter amended or replaced, the "CIP Regulations"), or
any other Anti-Terrorism Law, including any programs involving any of the
following items relating to or in connection with Borrower, its Affiliates or
its agents, the Loan Documents or the transactions hereunder:  (a) any identity
verification procedures, (b) any record keeping, (c) any comparisons with
government lists, (d) any customer notices or (e) any other procedures required
under the CIP Regulations or such other laws.
 
11.14  
USA Patriot Act.

 
  Each Lender or assignee or participant of a Lender that is not organized under
the laws of the United States of America or a state thereof (and is not excepted
from the certification requirement contained in Section 313 of the Patriot Act
and the applicable regulations because it is both (a) an Affiliate of a
depository institution or foreign bank that maintains a physical presence in the
United States or foreign country, and (b) subject to supervision by a banking
authority regulating such affiliated depository institution or foreign bank)
shall deliver to Agent the certification, or, if applicable, recertification,
certifying that such Lender is not a "shell" and certifying to other matters as
required by Section 313 of the Patriot Act and the applicable regulations:  (i)
within ten (10) days after the Closing Date and (ii) at such other times as are
required under the Patriot Act.
 
11.15  
Non-Consenting Lender.

 
  In the event any Lender's consent is required pursuant to the provisions of
this Agreement and such Lender does not respond to any request by Agent, as
applicable, for such consent within ten (10) Business Days after such request is
made to such Lender, such failure to respond shall be deemed a consent.  In
addition, in the event that any Lender declines to give its consent to any
request that is approved by the Required Lenders, it is hereby mutually agreed
that Agent and/or any other Lender shall have the right (but not the obligation)
to purchase, within thirty (30) days following such request, such Lender's share
of the Revolving Loan Advances for the full amount thereof together with accrued
interest thereon to the date of such purchase.
 
 
57

--------------------------------------------------------------------------------

 
 
ARTICLE XII - JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; AND GOVERNING LAW
 
12.1  
Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

 
(a) 
The provisions of this Agreement shall be governed by and construed in
accordance with the laws of the State of Rhode Island, without reference to
applicable conflict of law principles.

 
(a)
The parties hereto irrevocably consent and submit to the non-exclusive
jurisdiction of Rhode Island Courts in connection with the resolution of any
disputes relating to this Agreement or the other Loan Documents.  Borrower
irrevocably waives any objection based on venue or forum non conveniens with
respect to any action instituted therein arising under this Agreement or any of
the other Loan Documents, or in any way connected with or related or incidental
to the dealings of the parties in respect of this Agreement or the other Loan
Documents or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agrees that any dispute with respect to any such matters shall be
heard only in the courts described above (except that the Lender Group shall
have the right to bring any action or proceeding against Borrower or its
property in the courts of any other jurisdiction which Agent deems necessary or
appropriate in order to realize on the Collateral or otherwise enforce its
rights against Borrower or its property, or any guarantor of the Obligations.

 
(b)  
Borrower waives personal service of any and all process upon it and consents
that all such service of process may be made by registered mail (return receipt
requested) directed to Borrower at the address set forth below and service so
made shall be deemed to be completed five (5) Business Days after the same shall
have been so deposited in the United States mail.  Nothing contained in this
Agreement shall affect the right of the Lender Group to serve legal process by
any other manner permitted by law.

 
(c)  
BORROWER AND THE LENDER GROUP EACH HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES TO THIS AGREEMENT IN RESPECT OF THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE RELATED TRANSACTIONS, INCLUDING
WITHOUT LIMITATION, THE OBLIGATIONS OF BORROWER AND ANY GUARANTOR, THE
COLLATERAL, OR ANY INSTRUMENT, DOCUMENT OR GUARANTY DELIVERED PURSUANT TO THIS
AGREEMENT, OR THE VALIDITY, PROTECTION, INTERPRETATION, ADMINISTRATION,
COLLECTION OR ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE.  BORROWER AND THE LENDER GROUP EACH HEREBY AGREES THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY AND THAT BORROWER OR THE LENDER GROUP MAY FILE AN ORIGINAL COUNTERPART OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
TO THE WAIVER OF THEIR RIGHT TO A TRIAL BY JURY.

 
(d)  
Borrower hereby releases and exculpates each member of the Lender Group, its
officers, employees and designees, and the Lender Group shall not have any
liability to Borrower (whether in contract, tort, equity or otherwise) for
losses suffered by Borrower in connection with, arising out of, or in any way
related to the transactions or relationships contemplated by this Agreement, or
any act, omission or event occurring in connection herewith, unless it is
determined by a final and non-appealable judgment or court order binding on the
Lender Group, that the losses were the result of acts or omissions constituting
gross negligence or willful misconduct.

 
12.2  
Waiver of Certain Claims and Counterclaims.

 
  In no event shall the Lender Group have any liability to Borrower for lost
profits or other special, consequential, incidental, exemplary or punitive
damages in connection with this Agreement or any of the other Loan Documents or
the transactions contemplated hereby or thereby, and Borrower expressly waives
any and all right to assert any such claims.  Borrower further waives all rights
to interpose any claims, deductions, setoffs, recoupment, or counterclaims of
any nature (other than compulsory counterclaims) in any action or proceeding
with respect to this Agreement, the Obligations, the Collateral or any matter
arising therefrom or relating hereto or thereto.  No officer of any member of
the Lender Group has any authority to waive, condition, or modify the provisions
of this section.
 
12.3  
Indemnification.

 
  Borrower agrees to indemnify, save and hold harmless the Lender Group and
their respective directors, officers, agents, attorneys and employees from and
against: (i) the use or contemplated use of the proceeds of any of the Loans,
any transaction contemplated by this Agreement or the other Loan Documents, or
any relationship with Borrower or any other party to this Agreement or the other
Loan Documents; (ii) any administrative or investigative proceeding by any
governmental agency arising out of or related to a claim, demand, action or
cause of action described in clause (i) above; and (iii) any and all
liabilities, losses, costs or expenses (including reasonable attorneys' fees and
disbursements and other professional services) that any party indemnified
hereunder suffers or incurs as a result of any foregoing claim, demand, action
or cause of action; provided, however, that no such indemnitee shall be entitled
to indemnification for any loss caused by its own gross negligence or willful
misconduct.  Any obligation or liability of Borrower to any such indemnitee
under this section shall survive the expiration or termination of this Agreement
and the repayment of the Loans and performance of all Obligations.
 
 
58

--------------------------------------------------------------------------------

 
 
ARTICLE XIII -  MISCELLANEOUS
 
13.1  
Power of Attorney.

 
  Borrower irrevocably appoints Agent, and any person designated by Agent, as
Borrower's true and lawful attorney-in-fact to:  (a) endorse for Borrower, in
Agent's or Borrower's name, any draft or other order for the payment of money
payable to Borrower; and (b) execute and file or submit for recording, in
Agent's or Borrower's name, Financing Statements describing the
Collateral.  Agent shall not be liable to Borrower for any action taken by Agent
or its designee under this power of attorney, except to the extent that such
action was taken by Agent in bad faith or with gross negligence or willful
misconduct.  Borrower agrees that a carbon, photographic or other reproduction
of a Financing Statement or this Agreement may be filed by Agent as a Financing
Statement.
 
13.2  
Outstanding Loan Balance.

 
  The outstanding principal amount of, and accrued interest on, the Loans and
the Interest Rate applicable to the Loans from time to time, shall be, at all
times, ascertained from the records of Agent and shall be conclusive absent
manifest error.
 
13.3  
Entire Agreement, Successors and Assigns and Course of Dealing.

 
  This Agreement along with the other Loan Documents constitutes the entire
agreement among the Obligors, Agent and Lenders, supersedes any prior agreements
among them, and shall bind and benefit the Obligors and Lenders and their
respective successors and permitted assigns.  The enumeration in this Agreement
of each Lender's rights and remedies is not intended to be exclusive, and such
rights and remedies are in addition to and not by way of limitation of any other
rights or remedies that any Lender may have under the UCC or other Applicable
Law.  No course of dealing and no delay or failure of the Lender Group to
exercise any right, power or privilege under any of the Loan Documents will
affect any other or future exercise of such right, power or privilege.  The
exercise of any one right, power or privilege shall not preclude the exercise of
any others, all of which shall be cumulative.
 
13.4  
Assignments and Participations.

 
(a)  
Borrower shall not have the right to assign this Agreement or any interest
therein except with the prior written consent of Lenders.

 
(b)  
Notwithstanding subsection (c) of this Section 13.4, nothing herein shall
restrict, prevent or prohibit any Lender from (i) pledging its Loans hereunder
to a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank or (ii) granting assignments or participations in such
Lender's Loans and/or Commitments hereunder to any Approved Assignee.  Any
Lender may make, carry or transfer Loans at, to or for the account of, any of
its branch offices or the office of an Affiliate of such Lender except to the
extent such transfer would result in increased costs to Borrower.

 
 
59

--------------------------------------------------------------------------------

 
 
(c)  
Any Lender may, in the ordinary course of its lending business and in accordance
with applicable law, at any time, assign to any Approved Assignee and, with the
consent of Agent, and, if no Event of Default then exists, Borrower (with such
consent not to be unreasonably withheld or delayed), assign to one or more other
Eligible Assignees all or a portion of its rights and obligations under this
Agreement and any Revolving Notes held by it; provided, however, that (i) any
such assignment of a portion must be for a constant and non varying portion of
its Loans and Commitments,  (ii) for each such assignment, the parties thereto
shall execute and deliver to Agent, for its acceptance and recording in the
Register (as defined below), an Assignment and Acceptance, together with any
Revolving Note or Revolving Notes subject to such assignment and a processing
and recordation fee of $3,000 to be paid by the assignee, (iii) no such
assignment shall be for less than $5,000,000 or, if less, the entire remaining
Commitments of such Lender of the Commitments and (iv) if such assignee is a
Foreign Lender, all of the requirements of Section 1.9 shall have been satisfied
as a condition to such assignment; and provided, further, that any assignment to
an Approved Assignee shall not be subject to the minimum assignment amounts
specified herein.  Upon such execution and delivery of the Assignment and
Acceptance to Agent, from and after the Acceptance Date, (x) the assignee
thereunder shall be a party hereto, and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, such assignee shall have the rights and obligations of a Lender
hereunder and (y) the assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Acceptance, relinquish its rights (other than any rights it may have pursuant to
Sections 12.3 and 13.7 which will survive) and be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all or the remaining portion of an assigning Lender's rights and obligations
under this Agreement, such Lender shall cease to be a party hereto).

 
(d)  
By executing and delivering an Assignment and Acceptance, the assignee
thereunder confirms and agrees as follows: (i) other than as provided in such
Assignment and Acceptance, the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, the Revolving Notes or any other instrument or document
furnished pursuant hereto, (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Obligors or the performance or observance by the Obligors of any of its
obligations under this Agreement or any of the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto, (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 7.1 and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance, (iv) such assignee will,
independently and without reliance upon Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement, (v) such assignee appoints and
authorizes Agent to take such action as agent on its behalf and to exercise such
powers under this Agreement and the other Loan Documents as are delegated to
Agent by the terms hereof, together with such powers as are reasonably
incidental thereto and (vi) such assignee agrees that it will perform in
accordance with their terms all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 
(e)  
Agent shall maintain at its address referred to in Section 13.6 a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recordation of the names and addresses of Lenders and the Commitments of, and
principal amount of the Loans owing to, each Lender from time to time (the
"Register").  The entries in the Register shall be conclusive and binding for
all purposes, absent manifest error, and Borrower, Agent, and Lenders may treat
each Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register and copies of each Assignment and
Acceptance shall be available for inspection by Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 
 
60

--------------------------------------------------------------------------------

 
 
(f)  
Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender, together with any Revolving Note or Revolving Notes subject to such
assignment, Agent shall, if such Assignment and Acceptance has been completed
and is in substantially the form of Exhibit B, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to Borrower.  Within five (5) Business Days
after its receipt of such notice, if requested by the assignee, Borrower shall
execute and deliver to Agent in exchange for any surrendered Revolving Note or
Revolving Notes (which the assigning Lender agrees to promptly deliver to
Borrower) a new Revolving Note or Revolving Notes to the order of the assignee
in an amount equal to the Commitment or Commitments assumed by it pursuant to
such Assignment and Acceptance and, if the assigning Lender has retained a
Commitment or Commitments hereunder and if requested by it, a new Revolving Note
or Revolving Notes to the order of the assigning Lender in an amount equal to
the Commitment or Commitments retained by it hereunder.  Any such new Revolving
Note or Revolving Notes shall re-evidence the indebtedness outstanding under any
old Revolving Notes or Revolving Notes and shall be in an aggregate principal
amount equal to the aggregate principal amount of any such surrendered Revolving
Note or Revolving Notes (or if none, the amount of the Commitments so assigned),
and shall otherwise be in substantially the form of any Revolving Note or
Revolving Notes subject to such assignments.

 
(g)  
Each Lender may sell participations (without the consent of Agent, Borrower or
any other Lender) to one or more parties in or to all or a portion of its rights
and obligations under this Agreement (including all or a portion of its
Commitments, the Loans owing to it and any Revolving Note or Revolving Notes
held by it); provided that (i) such Lender's obligations under this Agreement
(including its Commitments to Borrower hereunder) shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) such Lender shall remain the holder
of any such Revolving Note for all purposes of this Agreement, (iv) Borrower,
Agent, and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender's rights and obligations under this
Agreement and (v) such Lender shall not transfer, grant, assign or sell any
participation under which the participant shall have rights to approve any
amendment or waiver of this Agreement except to the extent such amendment or
waiver would (A) extend the final maturity date or the date for the payments of
any Installment of fees or principal or interest of any Loans in which such
participant is participating, (B) reduce the amount of any Installment of
principal of the Loans in which such participant is participating, (C) except as
otherwise expressly provided in this Agreement, reduce the interest rate
applicable to the Loans in which such participant is participating, or
(D) except as otherwise expressly provided in this Agreement, reduce any fees
payable hereunder.

 
(h)  
Each Lender agrees that, without the prior written consent of Borrower and
Agent, it will not make any assignment or sell a participation hereunder in any
manner or under any circumstances that would require registration or
qualification of, or filings in respect of, any Loan, Revolving Note or other
Obligation under the securities laws of the United States of America or of any
jurisdiction.

 
(i)  
In connection with the efforts of any Lender to assign its rights or obligations
or to participate interests, such Lender may disclose any information in its
possession regarding Borrower or any of its Subsidiaries, subject to
Section 13.14.

 
 
61

--------------------------------------------------------------------------------

 
 
13.5  
Amendments, Etc.

 
  Neither the waiver of any provision of this Agreement or any other Loan
Document, nor the consent to any departure by any Obligor therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders, or if Lenders shall not be parties thereto, by the parties
thereto and consented to by Agent, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. No amendment of this Agreement shall be effective unless signed by
Borrower, Agent and the Required Lenders; provided that unless signed by
Borrower and all Lenders no amendment, waiver or consent shall do any of the
following: (a) increase the Commitments of Lenders or subject Lenders to any
additional obligations, (b) except as otherwise expressly provided in this
Agreement, reduce the principal of, or interest on, any Loan or Revolving Note
or any fees hereunder, (c) postpone any date fixed for any payment or mandatory
prepayment in respect of principal of, or interest on, any Loan or Revolving
Note or any fees hereunder, (d) change the percentage of the Commitments, or any
minimum requirement necessary for Lenders or the Required Lenders to take any
action hereunder, (e) amend or waive Section 1.5, Section 1.8, Section 11.6 or
this Section 13.5, or change the definition of "Required Lenders", (f) except as
otherwise expressly provided in this Agreement, and other than in connection
with the financing, refinancing, sale or other disposition of any asset of
Borrower permitted under this Agreement, release any Liens in favor of Lenders
on any material portion of the Collateral or (g) modify the definition of
"Borrowing Base" or increase the advance rates used to calculate the Borrowing
Base and, provided, further, that no amendment, waiver or consent affecting the
rights or duties of Agent under any Loan Document shall in any event be
effective, unless in writing and signed by Agent in addition to Lenders required
hereinabove to take such action.  Notwithstanding any of the foregoing to the
contrary, the consent of Borrower shall not be required for any amendment,
modification or waiver of the provisions of Article XI (other than the
provisions of Section 11.9).  In addition, Borrower and Lenders hereby authorize
Agent to modify this Agreement by unilaterally amending or supplementing
Schedule R from time to time in the manner requested by Borrower, Agent or any
Lender in order to reflect any assignments or transfers of the Loans as provided
for hereunder; provided, however, that Agent shall promptly deliver a copy of
any such modification to Borrower and each Lender.  Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender, Agent if, upon giving effect to such
amendment and restatement, such Lender, or Agent, as the case may be, shall no
longer be a party to this Agreement (as so amended and restated) or have any
Commitment or other obligation hereunder and shall have been paid in full all
amounts payable hereunder to such Lender, or Agent, as the case may be.
 
13.6  
Notices.

 
  Except as otherwise provided herein, whenever any notice, demand, request or
other communication shall or may be given to or served upon any party by any
other party, or whenever any party desires to give or serve upon any other party
any communication with respect to this Agreement, each such communication shall
be in writing and shall be deemed to have been validly served, given or
delivered (a) upon the earlier of actual receipt and five (5) Business Days
after deposit in the United States mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission (with such telecopy or
facsimile promptly confirmed by delivery of a copy by personal delivery or
United States mail as otherwise provided in this Section 13.6), (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid or (d) when hand-delivered, all of which shall be addressed to
the party to be notified and sent to the address or facsimile number indicated
in the signature page to this Agreement or to such other address (or facsimile
number) as may be substituted by the giving of notice of such
substitution.  Delivery of a copy of any notice under this Section 13.6 to an
individual designated on the signature page as "with a copy to" shall not be
deemed notice to a party.
 
 
62

--------------------------------------------------------------------------------

 
 
13.7  
Expenses.

 
  Borrower agrees to pay all out-of-pocket costs and expenses of (a) Agent in
connection with (i) the negotiation, preparation, execution, delivery,
administration and monitoring of this Agreement and the other Loan Documents and
the documents and instruments referred to therein or executed in connection
therewith, including evaluating the compliance by the Obligors with law and the
provisions of such documents (including the reasonable fees and expenses of
special counsel to Agent and the fees and expenses of counsel for Agent in
connection with collateral issues and all due diligence, appraisal, field exam,
environmental audit and other similar costs), and (ii) any amendment, waiver or
consent relating hereto and thereto including any such amendments, waivers or
consents resulting from or related to any work-out, re-negotiation or
restructure relating to the performance by any of the Obligors under this
Agreement or any other Loan Documents and (b) the Lender Group in connection
with enforcement of the Loan Documents and the documents and instruments
referred to therein or executed in connection therewith, including but not
limited to, any work-out, re-negotiation or restructure relating to the
performance by any of the Obligors under this Agreement or any other Loan
Documents, including in connection with any such enforcement, the reasonable
fees and disbursements of counsel for Agent and each of the Lenders (including
the allocated costs of internal counsel), and the reasonable fees and expenses
of a financial consultant engaged by Agent or its counsel in connection with the
foregoing.  Borrower also agrees to pay or reimburse Agent for the costs of
conducting the appraisal of Borrower's Inventory.
 
13.8  
Assignment of Purchased Accounts.

 
  This Agreement may be supplemented by separate assignments of Purchased
Accounts, and, if such assignments are executed, the rights and interests given
by Borrower pursuant to such assignments shall be in addition to, and not in
limitation of, the rights and security interests given by Borrower under this
Agreement.  Agent will not be responsible for the collection of proceeds of any
of the Collateral, or for losses of collected proceeds held by Borrower in trust
for the Lender Group.
 
13.9  
Binding Effect; Severability.

 
  This Agreement shall not be deemed to create any right in any party except as
provided herein and shall inure to the benefit of, and be binding upon, the
successors and assigns of Borrower and the Lender Group.  All of Borrower's
obligations under this Agreement are absolute and unconditional and shall not be
subject to any offset or deduction whatsoever.  The provisions of this Agreement
are intended to be severable.  If any provision of this Agreement is held
invalid or unenforceable in whole or in part, such provision will be ineffective
to the extent of such invalidity or unenforceability without in any manner
effecting the validity or enforceability of the remaining provisions of this
Agreement.  
 
13.10  
Final Agreement.

 
  This Agreement and the other Loan Documents are intended by Borrower and the
Lender Group to be the final, complete, and exclusive expression of the
agreement between them.  This Agreement supersedes any and all prior oral or
written agreements relating to the subject matter hereof.  
 
 
63

--------------------------------------------------------------------------------

 
 
13.11  
Counterparts.

 
  This Agreement may be executed in any number of counterparts and by the
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument.  Any signatures delivered by a party by
facsimile transmission or by e-mail transmission of an adobe file format
document (also known as a "PDF file") shall be deemed an original signature
hereto.  Any party delivering an executed counterpart of this Agreement by
facsimile or as a PDF file also shall deliver an original executed counterpart
of such agreement but the failure to deliver an original executed counterpart
shall not affect the validity, enforceability, and binding effect of this
Agreement.  
 
13.12  
Captions.

 
  The captions contained in this Agreement are for convenience of reference
only, are without substantive meaning and should not be construed to modify,
enlarge, or restrict any provision.
 
13.13  
[Reserved].

 
(a)  
 

 
13.14  
Information.

 
  Each member of the Lender Group agrees to keep confidential any information
furnished or made available to it by Borrower pursuant to this Agreement that is
marked confidential; provided that nothing herein shall prevent any member of
the Lender Group from disclosing such information (a) to any other member of the
Lender Group or any Affiliate of any member of the Lender Group, or any officer,
director, employee, agent, or advisor of any member of the Lender Group or
Affiliate of any member of the Lender Group, (b) to any other Person if
reasonably incidental to the administration of the credit facility provided
herein, (c) as required by any law, rule, or regulation, (d) upon the order of
any court or administrative agency, (e) upon the request or demand of any
regulatory agency or authority; provided, however, that, to the extent permitted
by law, the affected member of the Lender Group shall provide prior written
notice to Borrower of any such request or demand, (f) that is or becomes
available to the public or that is or becomes available to any member of the
Lender Group other than as a result of a disclosure by any member of the Lender
Group prohibited by this Agreement, (g) in connection with any litigation to
which such member of the Lender Group or any of its Affiliates may be a party,
whether to defend itself, reduce its liability, protect or exercise any of its
claims, rights, remedies or interests under or in connection with the Loan
Documents or otherwise, (h) to the extent necessary in connection with the
exercise of any remedy under this Agreement or any other Loan Document or to any
actual or proposed participant or assignee; provided that such party is informed
of the confidential nature of such information and that by receiving such
information it is agreeing to be bound by these provisions, (i) to Gold Sheets
and other similar bank trade publications; such information to consist of deal
terms and other information customarily found in such publications subject to
the prior review of such communication by the Obligors and (j) to (i) to an
investor or prospective investor in an Approved Fund that also agrees that the
information shall be used solely for the purpose of evaluating an investment in
such Approved Fund, (ii) to a trustee, collateral manager, servicer, backup
servicer, noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, or (iii) to a nationally recognized rating agency that
requires access to information regarding the Obligors, the Loans and Loan
Documents in connection with ratings issued with respect to an Approved Fund;
provided that such party is informed of the confidential nature of such
information and that by receiving such information it is agreeing to be bound by
these provisions.
 
 
64

--------------------------------------------------------------------------------

 
 
13.15  
Nonliability of Agent and Lenders.

 
  The relationship between Borrower on the one hand and Lenders and Agent on the
other hand shall be solely that of borrower and lender.  None of Agent or any
Lender shall have any fiduciary responsibilities to Borrower.  None of Agent or
any Lender undertakes any responsibility to Borrower to review or inform
Borrower of any matter in connection with any phase of Borrower's business or
operations.
 
13.16  
Independent Nature of Lenders' Rights.

 
  The amounts payable at any time hereunder to each Lender on account of such
Lender's Loans and under any Revolving Note or Revolving Notes held by it shall
be a separate and independent debt.
 
13.17  
Maximum Rate.

 
  Notwithstanding anything to the contrary contained elsewhere in this Agreement
or in any other Loan Document, Borrower, Agent and Lenders hereby agree that all
agreements among them under this Agreement and the other Loan Documents, whether
now existing or hereafter arising and whether written or oral, are expressly
limited so that in no contingency or event whatsoever shall the amount paid, or
agreed to be paid, to Agent or any Lender for the use, forbearance, or detention
of the money loaned to Borrower and evidenced hereby or thereby or for the
performance or payment of any covenant or obligation contained herein or
therein, exceed the Highest Lawful Rate.  If due to any circumstance whatsoever,
fulfillment of any provisions of this Agreement or any of the other Loan
Documents at the time performance of such provision shall be due shall exceed
the Highest Lawful Rate, then, automatically, the obligation to be fulfilled
shall be modified or reduced to the extent necessary to limit such interest to
the Highest Lawful Rate, and if from any such circumstance any Lender should
ever receive anything of value deemed interest by applicable law which would
exceed the Highest Lawful Rate, such excessive interest shall be applied to the
reduction of the principal amount then outstanding hereunder or on account of
any other then outstanding Obligations and not to the payment of interest, or if
such excessive interest exceeds the principal unpaid balance then outstanding
hereunder and such other then outstanding Obligations, such excess shall be
refunded to Borrower.  All sums paid or agreed to be paid to Agent or any Lender
for the use, forbearance, or detention of the Obligations and other indebtedness
of Borrower to Agent or any Lender shall, to the extent permitted by applicable
law, be amortized, prorated, allocated and spread throughout the full term of
such indebtedness until payment in full so that the actual rate of interest on
account of all such indebtedness does not exceed the Highest Lawful Rate
throughout the entire term of such indebtedness.  The terms and provisions of
this Section shall control every other provision of this Agreement and all
agreements among Borrower, Agent and Lenders.
 
13.18  
Right of Setoff.

 
  In addition to and not in limitation of all rights of offset that any Lender
or other holder of a Revolving Note may have under applicable law, upon the
prior written consent of Agent, each Lender or other holder of a Loan or
Revolving Note shall, if any Event of Default has occurred and is continuing and
whether or not such Lender or such holder has made any demand or the Obligations
of Borrower are matured, have the right to appropriate and apply to the payment
of the Obligations of Borrower all deposits (general or special, time or demand,
provisional or final) then or thereafter held by and other indebtedness or
property then or thereafter owing by such Lender or other holder, including any
and all amounts in the Cash Concentration Account.  Any amount received as a
result of the exercise of such rights shall be reallocated among Lenders as set
forth in Section 1.8.
 
[remainder of page intentionally left blank]
 
 
65

--------------------------------------------------------------------------------

 
 
The undersigned, pursuant to due authority, have caused this Agreement to be
executed as of the date set forth above.
 
 
BORROWER:
ANCHOR FUNDING SERVICES, LLC          
 
By:
/s/        Brad Bernstein       President          

 

 
Address for Notices for Borrower:
10801 Johnston Road
Suite 210
Charlotte, North Carolina 28226
Attention:  Brad Bernstein, President
Facsimile:  (561) 961-5005
 
with a copy to:
 
K&L Gates
Hearst Tower
214 North Tryon Street, 47th Floor
Charlotte, North Carolina 28202
Attention:  Evan Wolkofsky
Facsimile: (704) 353-3193

 
[Signatures continue on following page.]

 
66

--------------------------------------------------------------------------------

 
 
 
 
 
AGENT AND LENDERS:
TEXTRON FINANCIAL CORPORATION, as Agent and a Lender          
 
By:
      Name       Title                  Address for Notices:               11575
Great Oaks Way, Suite 210       Alpharetta, GA 30022       Attention: Business
Credit       Facsimile:  (770) 360-1672       with a copy to:              
David McMichael, Esq.       Textron Financial Corporation       11575 Great Oak
Way, Suite 210       Alpharetta, GA  30022      
Facsimile:  (770) 360-1458
 



 
 
67

--------------------------------------------------------------------------------

 
 
 
SCHEDULES TO THE
 
LOAN AND SECURITY AGREEMENT
 
DATED AS OF NOVEMBER 21, 2008
 
BY AND AMONG
 


 
ANCHOR FUNDING SERVICES, LLC
 
As Borrower
 
EACH OF THE FINANCIAL INSTITUTIONS
 
SIGNATORY HERETO,
 
As Lenders,
 
and
 
TEXTRON FINANCIAL CORPORATION,
 
As Agent
 
Dated as of November 21,2008
 
Capitalized terms used herein without definition shall have the meaning ascribed
to such terms in the Loan and Security Agreement.
 


 
 
 
68
